   Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 1 of 122 PageID #: 7110




                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

       SYSMEX CORPORATION and SYSMEX                     )
       AMERICA, INC.                                     )
                                                         )
                      Plaintiffs,                        )         C. A. No.: 19-1642-RGA-CJB
                                                         )
                                v.                       )         JURY TRIAL DEMANDED
                                                         )
       BECKMAN COULTER, INC.,                            )
                                                         )
                      Defendant.                         )
                                                               REDACTED - PUBLIC VERSION




                            DEFENDANT’S MOTION FOR LEAVE TO AMEND

                Pursuant to Federal Rule of Civil Procedure 15(a), Beckman Coulter, Inc. (“BCI”) hereby

         seeks leave to file its Second Amended Answer and Counterclaims against Sysmex Corporation

         and Sysmex America, Inc.. The grounds in support of the motion are set forth in BCI’s letter brief

         filed simultaneously with this motion.

                Pursuant to Local Rule 15.1(b), attached to this motion as Exhibit A is the proposed

         amended pleading, the Second Amended Answer and Counterclaims of Defendant Beckman

         Coulter, Inc.. Attached as Exhibit B is the redline showing in what respect the proposed amended

         pleading differs from the pleading which it amends.




27980191.1
   Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 2 of 122 PageID #: 7111




                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                 /s/ Melanie K. Sharp
                                               ____________________________________________
                                               Melanie K. Sharp (No. 2501)
                                               James L. Higgins (No. 5021)
                                               1000 North King Street
                                               Wilmington, DE 19801
                                               (302) 571-6600
                                               msharp@ycst.com
                                               jhiggins@ycst.com

                                               LEYDIG, VOIT & MAYER, LTD
                                               David M. Airan
                                               Wesley O. Mueller
                                               Aaron R. Feigelson
                                               Nicole E. Kopinski
                                               Wallace H. Feng
                                               Two Prudential Plaza
                                               180 N. Stetson Ave., Suite 4900
                                               Chicago, IL 60601-6745
                                               (312) 616-5600

         Dated: April 12, 2021                 Attorneys for Beckman Coulter, Inc.




                            CERTIFICATE PURSUANT TO LOCAL RULE 7.1.1

                I, Melanie K. Sharp, Esquire, hereby certify pursuant to Local Rule 7.1.1 that counsel for

         Beckman Coulter, Inc., (“BCI”) has made a reasonable effort, including through written

         exchanges and telephonically, to reach agreement with counsel for Sysmex Corporation and

         Sysmex American, Inc. on BCI’s Motion for Leave to Amend.



                                                      /s/ Melanie K. Sharp______________
                                                     Melanie K. Sharp (No. 2501)




27980191.1
   Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 3 of 122 PageID #: 7112




                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

       SYSMEX CORPORATION and SYSMEX                    )
       AMERICA, INC.                                    )
                                                        )
                      Plaintiffs,                       )        C. A. No.: 19-1642-RGA-CJB
                                                        )
                                v.                      )        JURY TRIAL DEMANDED
                                                        )
       BECKMAN COULTER, INC.,                           )
                                                        )
                      Defendant.                        )

                                            [PROPOSED] ORDER

                AT WILMINGTON, this ____ day of _______________, 2021, the Court having

         considered Defendant’s Motion for Leave to Amended and the material submitted in support of

         and in opposition thereto;

                IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED, and the amended

         pleading attached as Exhibit A to Defendant’s motion shall be docketed.


                                                    ___________________________
                                                     United States Magistrate Judge




27980191.1
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 4 of 122 PageID #: 7113




                           EXHIBIT A
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 5 of 122 PageID #: 7114




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    SYSMEX CORPORATION and SYSMEX                    )
    AMERICA, INC.,                                   )
                                                     )   C. A. No.: 19-1642-RGA-CJB
                   Plaintiffs,                       )   JURY TRIAL DEMANDED
                                                     )
                   v.                                )
                                                     )
    BECKMAN COULTER, INC.,                           )
                                                     )
                Defendant.                           )
    ____________________________________             )



                 SECOND AMENDED ANSWER AND COUNTERCLAIMS OF
                       DEFENDANT BECKMAN COULTER, INC.


          Defendant Beckman Coulter, Inc. (“BCI”), by and through its undersigned attorneys,

   hereby answers each of the numbered paragraphs of the Complaint filed September 3, 2019, by

   Plaintiffs Sysmex Corporation (“Sysmex”) and Sysmex America, Inc. (“SAI”) (collectively

   “Plaintiffs”). Except as expressly admitted below, BCI denies each allegation of Plaintiffs’

   Complaint.

                                    NATURE OF THE ACTION
          1.      BCI admits that this action purports to state a claim under the patent laws of the

   United States for infringement of United States Patent Nos. 10,401,350 entitled “Sample

   Analyzer and Computer Program Product” (“the ’350 Patent”) and 10,401,351 entitled “Sample

   Analyzer and Computer Program Product” (“the ’351 Patent”). BCI admits that Exhibits A and

   B appear to be copies of the ’350 patent and ’351 patent, respectively. BCI denies the remaining

   allegations in paragraph 1.
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 6 of 122 PageID #: 7115




                                            THE PARTIES
          2.      BCI is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in this paragraph of the complaint, and therefore denies same.

          3.      BCI is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in this paragraph of the complaint, and therefore denies same.

          4.      BCI admits that the Plaintiffs are named on the face of the patents in suit as the

   purported assignees of the ’350 and ’351 Patents.

          5.      Admitted.

          6.      BCI admits that it makes, offers to sell, sell and exports hematology analyzer

   systems, including products sold as the UniCel DxH 600, UniCel DxH 800, UniCel DxH 801,

   UniCel DxH 1600, UniCel DxH 1601, UniCel DxH 2400, UniCel DxH 2401, DxH 900, DxH

   900 SMS, DxH 900-2, DxH 900-2 SMS, DxH 900-3, and DxH 900-3 SMS, which Plaintiffs

   identify as “the Accused Products.” BCI denies that Plaintiffs further characterizations of the

   Accused Products are accurate, and further denies that any of the Accused Products infringe the

   ’350 and ’351 Patents.

                                        Jurisdiction and Venue
          7.      This Paragraph contains legal conclusions to which no answer is required. BCI

   does not contest that purported patent infringement claims arise under the Patent Laws of the

   United States, Title 35 of the United States Code.

          8.      This Paragraph contains legal conclusions to which no answer is required. BCI

   does not contest this Court’s subject matter jurisdiction over a purported patent claim.

          9.      To the extent this Paragraph contains legal conclusions, no answer is required.

   BCI admits that it is incorporated in the State of Delaware and does business in Delaware, and it




                                                    2
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 7 of 122 PageID #: 7116




   does not contest that this Court may exercise personal jurisdiction over it for purposes of this

   action. BCI denies the remaining allegations of this paragraph.

           10.     This paragraph contains legal conclusions to which no answer is required. BCI

   does not contest venue in this district for purposes of this action, but it disputes that this is the

   most appropriate or convenient venue for this action.

                                              THE PATENTS
           11.     BCI admits that the ’350 Patent purports on its face to have issued on September

   3, 2019. BCI denies that the ’350 Patent was duly and legally issued, denies that the ’350 Patent

   is valid, and denies that the ’350 Patent is enforceable.

           12.     Denied.

           13.     BCI denies that this Paragraph accurately describes the specification or claimed

   subject matter of the ’350 Patent. BCI is without knowledge or information sufficient to admit

   or deny the remaining allegations in this Paragraph and therefore denies the same.

           14.     BCI admits that ’351 Patent purports on its face to have issued on September 3,

   2019. BCI denies that the ’351 Patent was duly and legally issued, denies that the ’351 Patent is

   valid, and denies that the ’351 Patent is enforceable.

           15.     Denied.

           16.     BCI denies that this Paragraph accurately describes the specification or claimed

   subject matter of the ’351 Patent. BCI is without knowledge or information sufficient to admit

   or deny the remaining allegations in this Paragraph and therefore denies the same.

                                      THE ACCUSED PRODUCTS
           17.     BCI admits that the Accused Products are sold as “hematology analyzers.” To the

   extent this Paragraph contains conclusions of law, including regarding the scope of the ’350 and

   ’351 Patent claims or the alleged infringement, including based on this paragraph’s use of the

                                                      3
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 8 of 122 PageID #: 7117




   terms such as “analyzer,” “a plurality of detectors” and “multi-mode detector,” no answer is

   required and BCI disputes Plaintiffs’ characterizations of the ’350 and ’351 patent.

          18.     This paragraph includes the term “analyzer,” which is also recited in the asserted

   patent claims, and BCI denies that it products infringe any asserted claim. BCI denies the

   remaining allegations in this Paragraph, including those identified as the Accused Products.

          19.     This paragraph includes the term “analyzer,” which is also recited in the asserted

   patent claims, and BCI denies that its products infringe any asserted claim. BCI denies the

   remaining allegations in this Paragraph, including those identified as the Accused Products.

          20.     Because BCI denies that its products infringe any asserted claims, BCI denies the

   allegations of this paragraph.

          21.     Denied.

          22.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          23.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 23 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          24.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          25.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 25 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.



                                                    4
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 9 of 122 PageID #: 7118




          26.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          27.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 27 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          28.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          29.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 29 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          30.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          31.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 31 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          32.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          33.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July




                                                    5
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 10 of 122 PageID #: 7119




   2015, respectively. BCI objects to the remaining allegations of paragraph 33 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          34.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          35.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 35 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          36.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          37.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 37 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          38.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          39.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 39 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          40.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.




                                                    6
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 11 of 122 PageID #: 7120




          41.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 41 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          42.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          43.     BCI admits that Exhibits E is a document entitled “Performance Evaluation of

   Body Fluids on the UniCel DxH 800 Coulter Cellular Analysis System,” published in 2009. BCI

   objects to the remaining allegations of paragraph 43 of the Complaint as calling for a legal

   conclusion, and therefore denies the same.

          44.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          45.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 45 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          46.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          47.     BCI objects to the allegations of paragraph 47 as calling for a legal conclusion,

   and therefore denies the same.

          48.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.




                                                    7
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 12 of 122 PageID #: 7121




          49.      BCI objects to the allegations of paragraph 49 as calling for a legal conclusion,

   and therefore denies the same.

          50.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          51.      BCI objects to the allegations of paragraph 51 as calling for a legal conclusion,

   and therefore denies the same.

          52.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          53.      BCI objects to the allegations of paragraph 53 as calling for a legal conclusion,

   and therefore denies the same.

          54.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          55.      BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 54 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          56.      Denied.

                COUNT I – [Alleged] Patent Infringement: U.S. Patent No. 10,401,350
          57.      BCI restates and incorporates each of its responses to paragraph 1-56 as if fully

   set forth above.

          58.      Denied.

          59.      BCI admits that it is not presently aware that it is directly licensed to the ’350

   patent or that Plaintiffs provided “authority” in connection with the ’350 patent. BCI is without

   knowledge or information sufficient to form a belief as to the truth of the allegations of

                                                      8
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 13 of 122 PageID #: 7122




   paragraph 62 of the Complaint with respect to licenses that BCI is not a direct party to but may

   be a beneficiary of, and therefore denies the same. BCI denies that any license or “authority” is

   required “to practice the subject matter claimed by the ’350 Patent. BCI denies all remaining

   allegations of this paragraph.

          60.      This paragraph contains vague legal conclusions to which no answer is required.

   It is unclear what Plaintiffs intend by the statement “[t]he notice provisions of 35 U.S.C. § 287

   with respect to the ’350 patent are satisfied at least as of the date of service of this complaint

   upon BCI.” BCI admits that 35 U.S.C. § 287(a) includes the following two sentences: “In the

   event of failure so to mark, no damages shall be recovered by the patentee in any action for

   infringement, except on proof that the infringer was notified of the infringement and continued to

   infringe thereafter, in which event damages may be recovered only for infringement occurring

   after such notice. Filing of an action for infringement shall constitute such notice.” BCI denies

   all remaining allegations of this paragraph.

          61.      Denied.

                COUNT II – [Alleged] Patent Infringement: U.S. Patent No. 10,401,351
          62.      BCI restates and incorporates each of its responses to paragraph 1-61 as if fully

   set forth above.

          63.      Denied.

          64.      BCI admits that it is not presently aware that it is directly licensed to the ’351

   patent or that Plaintiffs have provided “authority” in connection with the ’351 patent. BCI is

   without knowledge or information sufficient to form a belief as to the truth of the allegations of

   paragraph 64 of the Complaint with respect to licenses that BCI is not a direct party to but may

   be a beneficiary of, and therefore denies the same. BCI denies that any license or “authority” is



                                                      9
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 14 of 122 PageID #: 7123




   required “to practice the subject matter claimed by the ’351 Patent. BCI denies all remaining

   allegations of this paragraph.

          65.      This paragraph contains vague legal conclusions to which no answer is required.

   It is unclear what Plaintiffs intend by the statement “[t]he notice provisions of 35 U.S.C. § 287

   with respect to the ’351 patent are satisfied at least as of the date of service of this complaint

   upon BCI.” BCI admits that 35 U.S.C. § 287(a) includes the following two sentences: “In the

   event of failure so to mark, no damages shall be recovered by the patentee in any action for

   infringement, except on proof that the infringer was notified of the infringement and continued to

   infringe thereafter, in which event damages may be recovered only for infringement occurring

   after such notice. Filing of an action for infringement shall constitute such notice.” BCI denies

   all remaining allegations of this paragraph.

          66.      Denied.

                               RESPONSE TO PRAYER FOR RELIEF
          BCI denies all allegations not specifically admitted herein, and further denies that

   Plaintiffs are entitled to the judgment and relief requested in the Prayer for Relief. Rather, the

   Complaint should be dismissed with prejudice with a finding of no infringement and invalidity in

   favor of BCI.



                                     AFFIRMATIVE DEFENSES

          Without any admission as to the burden of proof, burden of persuasion, or the truth of any

   allegation in Plaintiffs’ Complaint, BCI states the following affirmative defenses:

                                        First Affirmative Defense

          Plaintiffs’ complaint fails to state a claim upon which relief may be granted.



                                                     10
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 15 of 122 PageID #: 7124




                                       Second Affirmative Defense

            BCI has not infringed, and does not infringe any claim of the ’350 Patent and ’351 Patent,

   literally, under the doctrine of equivalents, directly or indirectly, contributorily, by inducement,

   or in any other manner.

                                        Third Affirmative Defense

            The asserted claims of the ’350 Patent and of the ’351 Patent are invalid for failing to

   comply with the conditions and requirements for patentability set forth in the United States

   Patent Laws, including, without limitation, in 35 U.S.C. §§ 101, 102, 103, 112, for double

   patenting, and the rules, regulations, and laws pertaining thereto.

                                       Fourth Affirmative Defense

            Plaintiffs’ allegations are inadequate to state a claim of willfulness under 35 U.S.C.

   § 285.

                                        Fifth Affirmative Defense

            Plaintiffs cannot satisfy the requirements applicable to their request for injunctive relief

   and have an adequate remedy at law.

                                        Sixth Affirmative Defense

            As described in detail below with respect to BCI’s Fifth Counterclaim, the ’350 Patent

   and ’351 Patent are unenforceable due to the inequitable conduct of Sysmex and/or its agents

   while prosecuting the ’350 Patent and ’351 Patent before the U.S. Patent & Trademark Office.



                                       Seventh Affirmative Defense

            Plaintiffs’ claims are barred by the doctrine of unclean hands. Plaintiffs, through their

   attorney agents, obtained access to confidential information of Defendant, which it then

   wrongfully misappropriated, in violation of a Protective Order issued by the U.S. District Court
                                                      11
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 16 of 122 PageID #: 7125




   for the Northern District of Illinois, to draft and prosecute the claims of ’350 Patent and ’351

   Patents. As a result of this conduct, Plaintiffs are barred from enforcing the ’350 Patent and the

   ’351 Patent against Defendant.

          BCI reserves the right to assert all affirmative and other defenses under Rule 8(c) of the

   Federal Rules of Civil Procedure, the patent laws of the United States, and any other defenses, at

   law or in equity, that may now or in the future be available based on discovery, any other factual

   investigation, or any other development relating to this case or any other action.

                                         COUNTERCLAIMS
          Defendant Beckman Coulter, Inc. (“BCI”) incorporates herein by reference the

   admissions, allegations, denials and Affirmative Defenses contained in the Answer above as if

   fully set forth herein. For its Counterclaims against Plaintiffs/Counterclaim-Defendants Sysmex

   Corporation (“Sysmex”) and Sysmex America, Inc. (“SAI”) (collectively, “Counterclaim-

   Defendants”) BCI states as follows:

                                            THE PARTIES
          1.      BCI is a Delaware corporation having its principal place of business in Brea,

   California.

          2.      According to the Complaint, Sysmex America, Inc. is a Delaware corporation

   having its principal place of business at 577 Aptakisic Road, Lincolnshire, Illinois 60069.

          3.      According to the Complaint, Sysmex Corporation is a Japan corporation having

   its principal place of business at 1-5-1 Wakinohama-kaigandori, Chuo-ku, Kobe, Hyogo, Japan.

                                    JURISDICTION AND VENUE

          4.      These counterclaims arise under the Patent Laws of the United States, 35 U.S.C. §

   1 et seq., the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, the Defend Trade Secrets

   Act of 2016, 18 U.S.C. § 1836, et seq., (collectively, the “Federal Counterclaims”) and breach of

                                                    12
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 17 of 122 PageID #: 7126




   contract under the laws of the State of Illinois. This Court has jurisdiction over the subject

   matter of the Federal Counterclaims under 28 U.S.C. §§ 1331 and 1338(a) because the

   Counterclaims involve questions of federal law and regulation, and pursuant to 28 U.S.C. §§

   1367(a), because the Federal Counterclaims are so related to the claims in this action as to form

   part of the same case or controversy under Article III of the United States Constitution. This

   Court also has supplemental jurisdiction over the breach of contract counterclaim because such

   claims are so related to the Federal Counterclaims and the claims of this action as to form part of

   the same case or controversy under Article III of the United States Constitution.

          5.      This Court has personal jurisdiction over Sysmex and SAI because, among other

   reasons, these Counterclaim-Defendants have consented and subjected themselves to the

   jurisdiction of this Court by filing their Complaint against BCI.

          6.      To the extent that venue is appropriate for Counterclaim-Defendants’ claim

   against BCI, venue is also appropriate in this Court for BCI’s counterclaims.

          7.      There is an actual and justiciable controversy between the parties as to the

   infringement, validity and enforceability of United States Patent No. 10,401,350, entitled

   “Sample Analyzer and Computer Program Product” (“the ’350 Patent”) and United States Patent

   No. 10,401,351, entitled “Sample Analyzer and Computer Program Product” (“the ’351 Patent”).

                                            BACKGROUND
          8.      The asserted Sysmex ’350 Patent and ’351 Patent (collectively, “the Asserted

   Patents”) purport to describe an improvement in hematology analyzers. The “Field of the

   Invention” section of the specification states “[t]he present invention relates to a sample analyzer

   and computer program product capable of measuring not only blood, but also body fluids other

   than blood such as cerebrospinal fluid (spinal fluid), fluid of the thoracic cavity (pleural fluid),

   abdominal fluid and the like.” This description of the invention inaccurately and misleadingly

                                                     13
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 18 of 122 PageID #: 7127




   suggests that prior art systems measured only blood whereas the purportedly novel analyzer of

   the patent application measured both blood and body fluids. However, several years before

   Sysmex filed its earliest related patent application, both BCI and Sysmex had made, used and

   described hematology systems for measuring both blood and body fluids.

           9.      BCI and Sysmex are competitors. Prior to the critical date of the ’350 and ’351

   patents, both parties made and sold automated hematology analyzers, which performed blood

   and body fluid tests in clinical laboratories. These analyzers measured and reported information

   about the composition of cells in blood and body fluid samples. For example, the prior art

   analyzers measured red blood cell counts, white blood counts, hemoglobin and other parameters

   for blood. The prior art analyzers also are capable of measuring and reporting body fluid

   information such as total nucleated cell counts.

                                       The Sysmex Patents in Suit

           10.     A copy of the ’350 patent is attached as Exhibit A to Plaintiffs’ Complaint.

           11.     A copy of the ’351 patent is attached as Exhibit B to Plaintiffs’ Complaint.

           12.     By paragraph 4 of their Complaint, Plaintiffs allege that they are “the assignees of

   the Patents, and are the co-owners of the entire right, title, and interest in and to the Patents,

   including the right to enforce and to recover damages for any current or past infringement of the

   Patents.”

           13.     The critical date of the ’350 patent for prior art purposes is no earlier than January

   31, 2007.

                   a.      Sysmex’s ’350 patent issued from U.S. Patent Application Serial No.

           16/214,417 (“the ’417 application”), which Sysmex filed on December 10, 2018.

           Through a series of continuation applications, the ’417 application claims priority to U.S.


                                                      14
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 19 of 122 PageID #: 7128




          Patent Application Serial No. 12/023,830 (“the ’830 application”), which Sysmex filed in

          the United States on January 31, 2008.

                 b.      Although the ’830 application purports to claim priority to earlier Japanese

          applications filed on February 1, 2007, and March 30, 2007, the earliest possible effective

          filing date of the ’350 patent for purposes of prior art under 35 U.S.C. § 102(b) (pre-AIA)

          is January 31, 2008, the date of the earliest United States application to which the ’417

          application claims priority.

          14.    The critical date of the ’351 patent for prior art purposes is also no earlier than

   January 31, 2007.

                 a.      Sysmex’s ’351 patent issued from U.S. Patent Application Serial No.

          16/363,694 (“the ’694 application”), which Sysmex filed on March 25, 2019. Through a

          series of continuation applications, the ’694 application claims priority to U.S. Patent

          Application Serial No. 12/023,830 (“the ’830 application”), which Sysmex filed in the

          United States on January 31, 2008.

                 b.      Although the ’830 application purports to claim priority to earlier Japanese

          applications filed on February 1, 2007, and March 30, 2007, the earliest possible effective

          filing date of the ’351 patent for purposes of prior art under 35 U.S.C. § 102(b) (pre-AIA)

          is January 31, 2008, the date of the earliest United States application to which the ’694

          application claims priority.

                 c.      At least certain claims of the ’351 patent are not entitled to the benefit of

          any priority prior to its filing date of March 25, 2019 because they claim subject matter

          that was not disclosed in any earlier patent application to which the benefit of priority

          was claimed.



                                                   15
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 20 of 122 PageID #: 7129




             15.   The patents in suit issued from a long chain of applications claiming priority to

   the ’830 application. Sysmex obtained at least four earlier patents from this chain of

   applications, all having the same patent specification and drawings. These patents include U.S.

   Patent 8,440,140 (the ’140 patent”), which issued on May 13, 2013 from the ‘830 application;

   U.S. Patent 8,968,661 (“the ’661 patent”), which issued on March 3, 2015 from a continuation

   (U.S. Patent Application Serial No. 13/891,667) of the ’830 application; U.S. Patent 9,933,414,

   which issued on April 3, 2018 from a further continuation application (U.S. Patent Application

   Serial No. 14/595,319); and U.S. Patent 10,151,746 (“the ’746 patent”), which issued on

   December 11, 2018 from yet another continuation application (U.S. Patent Application Serial

   No. 15/908,339).

             16.   This is not the first patent infringement lawsuit brought by Sysmex against BCI

   regarding a patent issuing from an application which claims priority to the ’830 application. On

   December 11, 2018, Sysmex filed a lawsuit against BCI, asserting infringement of the ’746

   patent.

             17.   On February 13, 2019, Sysmex dismissed without prejudice its lawsuit involving

   the ’746 patent.

             18.   At least the independent claims of the ’350 and ’351 patent are obvious in view of

   the claims in one or more of the prior Sysmex patents issuing from the same chain of

   applications, including at least the ’746 patent.

                                      Sysmex’s Prior Art Systems

             19.   More than one year prior to the filing date of the patents in suit, Sysmex made and

   sold prior art hematology analyzers, including at least the XE-2100, XT-2000i and XT-1800i

   analyzers, that were used for measuring both blood and body fluids.


                                                       16
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 21 of 122 PageID #: 7130




          20.     Sysmex or others had stated in printed publications and marketing materials that

   such prior art hematology analyzers could be used for measuring both blood and body fluids.

   Sysmex further printed and made manuals available for these analyzers, instructing users on how

   to operate them for body fluid analysis. These marketing materials and manuals were publicly

   available prior to January 31, 2007. These manuals and marketing materials constitute prior art

   to the patent applications that became the patents in suit.

          21.     The claims of the patents in suit cover Sysmex’s own prior art products, or at best

   cover only obvious software modifications of Sysmex’s own prior art products. These prior art

   products measured both blood and body fluids. One such Sysmex prior art product was the XE-

   2100 hematology analyzer system.

          22.     Several figures of the Asserted Patents are copied or derived from prior art printed

   publications created by Sysmex. More specifically, Sysmex’s prior art hematology analyzers

   sold prior to January 31, 2007, include the “XE-2100” unit, which Sysmex described in a printed

   publication entitled, “Operator’s Manual, Automated Hematology Analyzer, XE-2100, Main

   Unit” ( the “XE-2100 Operator’s Manual”) and attached as Exhibit 1. Sysmex printed and made

   the XE-2100 Operator’s Manual publicly available prior to January 31, 2007. This manual

   constitutes prior art to the Asserted Patent applications.




                                                    17
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 22 of 122 PageID #: 7131




                a.     Figure 1 of the Asserted Patents was copied from the prior art as a portion

         of Figure 1-1 of the prior art XE-2100 Operator’s Manual. These figures are illustrated

         below (callout oval added to the Figure 1-1 of the XE-2100 Operator’s Manual).

                 Asserted Patents                     Prior Art XE-2100 Operator’s Manual




                b.     The information of Figure 2 of the Asserted Patents likewise appears in

         the Sysmex prior art. Figure 7-25 of the XE-2100 Operator’s Manual is entitled




                                                18
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 23 of 122 PageID #: 7132




         “Electrical System Block Diagram of Main Unit,” and includes the same components and

         arrangement as Fig. 2 of the Asserted Patents.

                              Asserted Patents, Fig. 2 (Annotated)




                      Prior Art XE-2100 Operator’s Manual (Annotated)




                                                 19
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 24 of 122 PageID #: 7133




                c.         Figure 3 of the Asserted Patents combines several figures from the prior

         art XE-2100 Operator’s Manual. Figure 7-5 and 7-6 from the prior art manual are

         reproduced below.

                                                        Prior Art XE-2100 Operator’s Manual
        Asserted Patents, Fig. 3 (Annotated)
                                                                    (Annotated)




         Additional figures in the prior art XE-2100 that relate to Fig. 3 of the ‘350 patent include

         Figs. 7-7 through 7-11, Fig. 7-15, and Fig. 7-17. Each of these figures illustrates a

         physical relationship between diluents, sample tubes, sample valve, and an optical

         detector block.




                                                   20
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 25 of 122 PageID #: 7134




               d.      Figure 4 of the Asserted Patents is substantially identical to Figure 7-4 of

         the prior art XE-2100 Operator’s Manual.

               Asserted Patents                       Prior Art XE-2100 Operator’s Manual




               e.      Figure 5 of the Asserted Patents is substantially identical to Figure 7-2 of

          the prior art XE-2100 Operator’s manual.

              Asserted Patents                       Prior Art XE-2100 Operator’s Manual




                                                21
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 26 of 122 PageID #: 7135




                f.       Figure 6 of the Asserted Patents purports to “show[] the HGB detection

          unit.” This unit is substantially identical to that illustrated in Figure 7-8 of the prior art

          XE-2100 Operator’s Manual (reproduced below with an oval added).

               Asserted Patents                          Prior Art XE-2100 Operator’s Manual




                g.       The flowchart of Figure 7 of the Asserted Patents includes a description of

          an analyzer’s operation for processing blood and for processing a body fluid. The

          portion of the flowchart for processing body fluids includes several of the identical steps

          for processing blood. The portion of the flowchart for processing blood was included

          with the prior art XE-2100 Operator’s Manual. In addition, Table 1-1 of the prior art




                                                    22
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 27 of 122 PageID #: 7136




          XE-2100 Operator’s Manual describes the same sequence and further includes a “Post-

          analysis check.”

                Asserted Patents                    Prior Art XE-2100 Operator’s Manual




                                               23
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 28 of 122 PageID #: 7137




                   h.    The screen layout of Figure 8 of the Asserted Patents is shown in several

          illustrations of the prior art XE-2100 Operator’s Manual. Figure 2-13 is shown as an

          example screen display of the prior art XE-2100 Operator’s Manual.

                   Asserted Patents                       Prior Art XE-2100 Operator’s Manual




                         i.      Figure 12 of the Asserted Patents is substantially identical to that

                  illustrated in Figure 7-12 of the prior art XE-2100 Operator’s Manual.

            Asserted Patents                       Prior Art XE-2100 Operator’s Manual




          23.     The XE-2100 Operator’s Manual discloses every claimed hardware arrangement

   in the ’350 patent and the ’351 patent, which were not included in any other reference before the


                                                   24
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 29 of 122 PageID #: 7138




   USPTO during prosecution of the Asserted Patents. However, despite the significant overlap

   between the description of the Asserted Patents and the prior art XE-2100 Operator’s Manual,

   Sysmex did not identify or acknowledge the XE-2100 Operator’s Manual or any information in

   the figures or in the specification of the Asserted Patents as “prior art.”

          24.     In an unrelated Sysmex patent application, U.S. Patent Application Serial No.

   11/374,109, (“the ’109 application”), Sysmex submitted an Information Disclosure Statement on

   March 14, 2006, disclosing Chapter 7 of the XE-2100 OPERATOR’S MANUAL. The ’109

   application was entitled “Sample Analyzer and Sample Analyzing Method” and pertained to

   analysis of blood on a hematology analyzer. It published as U.S. Patent Publication No.

   2006/0210438 under 35 U.S.C. § 122(b) on September 21, 2006, and later issued as U.S. Patent

   No. 9,243,993 on January 26, 2016. The ’109 application specifically references the Sysmex

   XE-2100 analyzer. The submitted Chapter 7 of the XE-2100 Operators Manual, made before the

   critical date of the Asserted Patents, contains the majority of the prior art figures described

   above, which were also later included in the applications for the Asserted Patents.

          25.     The ’109 application lists as the first-named inventor Mr. Takaaki Nagai, a senior

   director of engineering at Sysmex. Mr. Nagai is the same inventor who is first-named on the

   Asserted Patents. On information and belief, from at least March 2006 to the present, Mr. Nagai

   has actively participated in the process of prosecuting Sysmex patent applications and reviewing

   patents and prior art.

          26.     By no later than March 14, 2006, Sysmex, its attorneys, and inventors of the

   Asserted Patents, including at least Mr. Nagai, were aware of the XE-2100 Operator’s Manual

   and particularly the contents of Chapter 7. Nevertheless, Sysmex did not disclose the XE-2100




                                                     25
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 30 of 122 PageID #: 7139




   Operator’s Manual as an item of prior art for the Asserted Patent applications or for any

   application to which the Asserted Patents claim the benefit of priority.

          27.     The prior art Sysmex XE-2100 hematology analyzer was described as measuring

   and analyzing blood and body fluids.

                  a.      A printed publication created by Sysmex and entitled “XE-Series Body

                          Fluid Application,” a copy which is attached as Exhibit 2, described the

                          use of the XE-series analyzers for both blood and body fluids. This

                          publication, which has a copyright date of 2004 and metadata showing a

                          last modified date of 2006, is prior art to the Asserted Patents.

                  b.      The XE-Series Body Fluid Application publication further states “A

                          logical step in blood cell analysis is the application of automated body

                          fluid testing. The XE-Series analyzers with XE pro software now brings

                          the power of fluorescent flow cytometry to body fluid analysis.”

                  c.      Sysmex applied for and received Food & Drug Administration (“FDA”)

                          approval for its XE-Series Body Fluid Application in 2004, under 510(K)

                          No. 040073. Sysmex updated its user manuals for the XE-2100 shortly

                          thereafter to reflect the availability of the XE-2100 for body fluid use.

                          The then-new “Appendix C: Body Fluid Application” section of the XE-

                          2100 Information Processing Unit Operator’s Manual (“XE-2100 IPU

                          Manual”) (see, e.g., SCorp-Del00117686–702), for example, instructed

                          the user to analyze body fluids on the XE-2100 using “manual mode” and

                          setting the “Discrete” test in a substantially identical manner as described

                          in the Asserted Patents:



                                                     26
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 31 of 122 PageID #: 7140




                 Asserted Patents                          Prior Art XE-2100 IPU Manual
                                                         Appendix C: Body Fluid Application




                Col. 9, lines 35-39


          28.     The XE-2100 IPU Manual also instructed users to run the XE-2100 differently for

   body fluid analysis. For example, the XE-2100 IPU Manual instructed users to check

   background counts prior to analyzing body fluids to make sure they were in an acceptable range,

   and if not, to “perform an auto-rinse or blank measurement.” The XE-2100 IPU Manual further

   instructed users to “select ‘Auto Rinse’ on the function menu to execute an automatic rinse and

   background check” when specifically running the XE-2100 for body fluid analysis. On

   information and belief, Sysmex printed and made the XE-2100 IPU Manual publicly available

   prior to January 31, 2007. This manual constitutes prior art to the Asserted Patent applications.

          29.     Sysmex’s 2004 FDA submission for the XE-Series Body Fluid Application

   included a version of the XE-Series Body Fluid Application publication as “a draft of the sales

   literature for the XE-2100 Series, automated hematology analyze (sic), body fluid application.”

   Although Sysmex designated certain portions of its submission as confidential, Sysmex did not

   designate the draft XE-Series Body Fluid Application publication as confidential in its

   submission. Sysmex’s 2004 FDA submission for the XE-Series Body Fluid Application was

   specifically referenced in a 2006 journal article, by Shen, P. et al., “Cholesterol Crystals Causing

   Falsely Elevated Automated Cell Count,” American Journal of Clinical Pathology 125:358-363

                                                    27
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 32 of 122 PageID #: 7141




   (2006), stating “Several manufacturers of automated hematology instruments have obtained FDA

   approval for performing cell counts on body fluids (for example, Coulter LH750, Beckman

   Coulter, approval No. 510(K)050057; Sysmex XE-2100, Sysmex, Mundelein, IL, approval No.

   510(K)040073; and Advia 120[cerebrospinal fluid WBC, WBC differential, and RBC counts],

   Bayer, Tarrytown, NY approval No. 510(K)022331).”

          30.     Despite the relevance of the XE-2100’s ability and usage to analyze body fluids in

   a similar manner and using identical hardware as described and claimed in the Asserted Patents,

   Sysmex did not disclose the prior art XE-Series Body Fluid Application publication, the XE-

   2100 IPU Manual, the 2004 FDA filing for the XE-Series Body Fluid Application, or any other

   information regarding analyzing body fluids on the XE-2100 to the USPTO during prosecution

   of the Asserted Patents.

          31.     Sysmex sold other prior art hematology analyzers related to the XE-2100 that also

   had the ability to analyze body fluids in a manner similar to that claimed in the Asserted Patents.

   For example, in 2006 Sysmex received FDA approval for a Body Fluid Application on smaller

   hematology analyzers, the XT-1800i and XT-2000i, under FDA 510(K) No. 061150. The XT-

   Series Body Fluid Application listed the XE-Series Body Fluid Application as a predicate device.

          32.     As it did with the XE-Series, in 2006 Sysmex published a marketing publication,

   “XT-Series Body Fluid Application,” (see, e.g., SAI-Del00003411) and updated its XT-

   2000i/XT-1800i manuals to include a similar section instructing users on how to use those

   hematology analyzers to analyze body fluids other than blood. Like the manuals for the XE-

   2100, the updated XT-2000i/XT-1800i Instructions For Use manuals (“XT-IFU Manual”) (see,

   e.g., SCorp-Del00117489–SCorp-Del00117500) included specific instructions by which the




                                                   28
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 33 of 122 PageID #: 7142




   analyzer was to operate for body fluid analysis, including selection of a manual mode and

   performing an auto-rinse to ensure background counts are reasonable.

          33.     On information and belief, Sysmex printed and made the XT-IFU Manual

   publicly available prior to January 31, 2007. This manual constitutes prior art to the Asserted

   Patent applications.

          34.     Despite the relevance of the XT-2000i/XT-1800i’s ability and usage to analyze

   body fluids in a similar manner and using at least similar hardware as described and claimed in

   the Asserted Patents, Sysmex did not disclose the prior art XT-Series Body Fluid Application

   publication, the XT-IFU Manuals, the FDA submission on the XT-Series Body Fluid

   Application, or any other information regarding analyzing body fluids on the XT-2000i/XT1800i

   to the USPTO during prosecution of the Asserted Patents.

          35.     The XE-2100 contained every claimed hardware arrangement in the ’350 patent

   and the ’351 patent, and the software in the Sysmex prior art products either included every

   additional claimed feature, or at a minimum, would have been understood to be readily modified

   in a logical manner to include every additional claimed feature.

          36.     At a minimum, therefore, the various matter claimed in the patents in suit are

   either anticipated by, or would have been obvious to a person of ordinary skill in the art based

   on, Sysmex’s own prior art products.

     Prosecution of the Asserted Patents and Sysmex’s Failure to Disclose Material Prior Art

          37.     On December 10, 2018 and March 25, 2019, the same dates that Sysmex

   Corporation filed, respectively, the ’417 application that led to the ’350 patent and the ’694

   application that led to the ’351 patent, Sysmex’s attorney, Mr. Tadashi Horie of the law firm




                                                   29
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 34 of 122 PageID #: 7143




   Brinks, Gilson & Lione, submitted with each application a “Certification and Request for

   Prioritized Examination.” The USPTO granted Sysmex’s requests for expedited examination.

          38.      With the ’417 application, Sysmex, through the named inventors and prosecuting

   attorneys, filed Information Disclosure Statements on December 10, 2018 and March 6, 2019,

   listing over 200 references. The Information Disclosure Statements were signed by Mr. Horie.

   By this time, Sysmex, Mr. Nagai and/or Mr. Horie were aware of the XE-2100 Operator’s

   Manual (including Chapter 7), the XE-Series Body Fluid Application publication, the XE-2100

   IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and information or

   publications regarding the ability to analyze body fluids on the XE-2100, XT-2000i and XT-

   1800i. Sysmex, Mr. Nagai and/or Mr. Horie were also aware of the materiality of these prior art

   references and information to the patentability of the claims. Despite this awareness, Sysmex

   and its attorneys withheld from these Information Disclosure Statements the XE-2100 Operator’s

   Manual (including Chapter7), the XE-Series Body Fluid Application publication, the XE-2100

   IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and any

   information or publications regarding the ability to analyze body fluids on the XE-2100, XT-

   2000i and XT-1800i’s. Sysmex also withheld from the PTO its prior sales activities regarding its

   XE-2100 hematology analyzers for use with body fluids. Sysmex also withheld from the PTO

   any information regarding customer usage of the XE-2100, XT-2000i and XT-1800i for

   analyzing body fluids prior to the critical date using the XE-Series or XT-Series Body Fluid

   Applications.

          39.      On March 19, 2019, the USPTO mailed a Notice of Allowance for the ’417

   application. On April 17, 2019, the USPTO mailed a Notice of Allowance for the ’694

   application. Both Notices of Allowance gave as the sole reason for allowance that “the cited



                                                  30
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 35 of 122 PageID #: 7144




   prior art neither teaches nor fairly suggests a sample analyzer comprising” the listed elements of

   the then-independent claims.

          40.      Rather than pay the issue fees, Sysmex instead re-opened prosecution for both of

   the Asserted Patent applications on June 17, 2019 by filing a Request for Continued

   Examination, including amendments that significantly amended claim language. Sysmex also

   submitted additional Information Disclosure Statements on June 17, 2019 and on June 24, 2019,

   for each of the Asserted Patent applications. Mr. Horie signed the Requests for Continued

   Examination and the Information Disclosure Statements for both applications. Sysmex, through

   the named inventors and prosecuting attorneys, again withheld from the PTO the XE-2100

   Operator’s Manual (including Chapter 7), the XE-Series Body Fluid Application publication, the

   XE-2100 IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and any

   information or publications regarding the ability to analyze body fluids on the XE-2100, XT-

   2000i and XT-1800i’s. Sysmex also withheld from the PTO its prior sales activities regarding its

   XE-2100 hematology analyzers for use with body fluids. Sysmex also withheld from the PTO

   any information regarding customer usage of the XE-2100, XT-2000i and XT-1800i for

   analyzing body fluids prior to the critical date using the XE-Series or XT-Series Body Fluid

   Applications. Sysmex, Mr. Nagai and/or Mr. Horie were aware of the materiality of these prior

   art references and information to the patentability of the amended claims in the ’417 and ’694

   applications.

          41.      The PTO mailed a new Notice of Allowance for the ’694 application on June 27,

   2019, and for the ’417 application on July 10, 2019. Both Notices of Allowance gave as the sole

   reason for allowance, “the cited prior art neither teaches nor fairly suggests a sample analyzer

   further comprising the recited controller programmed as claimed.”



                                                   31
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 36 of 122 PageID #: 7145




          42.     Sysmex paid the issue fees for the ’694 application on July 2, 2019 (five days

   after allowance), and for the ’417 application on July 10, 2019 (the same day as allowance). Mr.

   Horie signed the Issue Fee Transmittals for both applications. The Asserted Patents both issued

   on September 3, 2019, less than nine months after Sysmex Corporation filed the ’417 application

   and less than six months after it filed the ’694 application. Sysmex filed the present lawsuit

   asserting the Asserted Patents against BCI on the same day.

          43.     Sysmex, the Sysmex inventors and prosecuting attorney intentionally withheld the

   prior art XE-2100 Operators Manual, the prior art XE-Series Body Fluid Application publication,

   the prior art XE-2100 IPU Manual including the Body Fluid Application appendix, and the prior

   art XE-Series Body Fluid Application FDA submission from the USPTO during the prosecution

   of the Asserted Patents. This was material information that the Sysmex inventors and

   prosecuting attorney were aware of and should have disclosed.

          44.     Sysmex, the Sysmex inventors and prosecuting attorney also intentionally

   withheld the prior art XT-Series Body Fluid Application publication, the XT-2000i/XT-1800i

   IFU Manual including the Body Fluid Application appendix, and the prior art XT-Series Body

   Fluid Application FDA submission from the USPTO during the prosecution of the Asserted

   Patents. This was material information that the Sysmex inventors and prosecuting attorney were

   aware of and should have disclosed.

          45.     In addition, Sysmex, the Sysmex inventors and prosecuting attorney intentionally

   did not inform the USPTO that portions of the Asserted Patent specification were copied or

   derived from the XE-2100 Operators Manual. This was material information that the Sysmex

   inventors and prosecuting attorney were aware of and should have disclosed.




                                                   32
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 37 of 122 PageID #: 7146




          46.     The Sysmex inventors and prosecuting attorney had an obligation to inform the

   USPTO that the claimed “analyzers” of the Asserted Patents could not be distinguished from the

   Sysmex prior art on the basis of hardware components, such as the claimed detectors. Rather,

   the subject matter that Sysmex claimed as its invention differed from Sysmex’s prior art XE-

   Series products, if at all, only with respect to software modifications.

          47.     At least claim 1 of the ’350 patent is anticipated by the sale, offer for sale, and/or

   use of the XE-2100 analyzer for body fluid analysis, as described in XE-2100 Operator’s

   Manual, XE-2100 IPU Manual, XE-Series Body Fluid Application publication, and XE-Series

   Body Fluid Application FDA submission. The USPTO would not have issued at least claim 1 of

   the ’350 patent if Sysmex had disclosed the XE-2100 analyzer’s approved, marketed, and

   document use for analysis of body fluids prior to the critical date.

          48.     At least claim 1 of the ’350 patent is anticipated by the prior art publications XE-

   2100 Operator’s Manual, XE-2100 IPU Manual, XE-Series Body Fluid Application publication,

   and XE-Series Body Fluid Application FDA submission insofar as they are considered a single

   reference. The USPTO would not have issued at least claim 1 of the ’350 patent if Sysmex had

   disclosed these publications during prosecution of the Asserted Patent applications.

          49.     The USPTO further would not have issued the claims of the Asserted Patents (as

   apparently construed by Sysmex to cover the accused products) if Sysmex had disclosed that

   every claimed hardware arrangement was in the prior art XE-2100 products and that the software

   in the prior art XE-2100 products could be readily modified in a logical manner to include every

   additional claimed feature.




                                                    33
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 38 of 122 PageID #: 7147




          50.     It would have been obvious to a person of ordinary skill in the art to implement

   software changes on the XE-2100 to implement each of the various features claimed in the

   Asserted Patents.

          51.     As a direct result of Sysmex’s failures to cite material information to the USPTO,

   including failures by its employee, Mr. Nagai, and its attorney, Mr. Horie, the US Examiner was

   unaware of Sysmex’s own prior art that either disclosed the claimed inventions or differed from

   them in only obvious ways.

          52.     Sysmex was aware of its own prior art Sysmex manuals, publications, FDA

   submissions, and information regarding sales and usage, as described and identified above,

   during the prosecution of the Asserted Patents.

          53.     Sysmex knew, during the prosecution of the Asserted Patents, that its own prior

   art Sysmex manuals, publication, FDA submission, and information regarding sales and usage,

   as described and identified above, was material to the patentability of the claims in the Asserted

   Patents.

          54.     Sysmex made a deliberate decision to withhold its own prior art Sysmex manuals,

   publication, FDA submission, and information regarding sales and usage, as described and

   identified above, with an intent to deceive the US Examiner.

          55.     But for Sysmex’s intentional choice to withhold the prior art Sysmex manuals,

   publications, FDA submissions, and information regarding sales and usage, the claims of the

   Asserted Patents would not have issued.

          56.     Accordingly, Sysmex’s fraudulent conduct before the USPTO was inequitable,

   and the Asserted Patents are unenforceable.




                                                     34
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 39 of 122 PageID #: 7148




                   OTHER RELATED ACTS OF MISCONDUCT BY SYSMEX
          57.     Sysmex, through its agents and counsel Brinks, Gilson & Lione (“Brinks”),

   unlawfully used BCI’s confidential, proprietary, and trade secret information to prosecute the

   ’417 and ’694 applications from which the Asserted Patents issued.

          58.     Since November 2017, Sysmex and BCI have been involved in another patent

   infringement lawsuit entitled Beckman Coulter Inc. v Sysmex America Inc., Civil Action No.

   1:17-cv-24049-DPG (S.D. Fla.), which BCI filed in the U.S. District Court for the Southern

   District Court of Florida. The Florida Court subsequently transferred the action to the Northern

   District Court of Illinois, where it received Civil Action No. 1:18-cv-6563 (“the Illinois Action”).

   The Illinois Action, like this action, relates to automated laboratory equipment including

   hematology analyzers. Sysmex, through Brinks and Mr. Horie, took advantage of the discovery

   process in the Illinois Action to access confidential, proprietary, and trade secret information

   about BCI’s analyzers, namely the UniCel DxH 600, UniCel DxH 800, UniCel DxH 801, UniCel

   DxH 1600, UniCel DxH 1601, UniCel DxH 2400, UniCel DxH 2401, UniCel DxH 900, UniCel

   DxH 900 SMS, UniCel DxH 900-2, UniCel DxH 900-2 SMS, UniCel DxH 900-3, and UniCel

   DxH 900-3 SMS hematology analyzers (collectively, the “DxH products”).

          59.     At all times after BCI produced confidential information through the discovery

   process in the Illinois Action, Sysmex and any of its counsel that accessed confidential BCI

   information had an obligation to refrain from misappropriating discovery materials for purposes

   unrelated to the litigation. Despite this obligation, Sysmex, through Brinks and Mr. Horie, used

   BCI’s confidential, proprietary, and trade secret information to amend the claims of the ’417 and

   ’694 applications during prosecution in an attempt to reach the DxH products. The patent claims

   of the Asserted Patents were obtained so that Sysmex could accuse BCI of infringement in the

   present action. Sysmex did not have any patent claims that colorably covered any of BCI’s

                                                    35
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 40 of 122 PageID #: 7149




   hematology instruments until after its counsel at Brinks obtained confidential information

   obtained through discovery in the Illinois Action.

          60.     BCI has invested considerable time and resources in the research and

   development of the DxH products. By misappropriating BCI’s confidential, proprietary, and

   trade secret information relating to the DxH products, Sysmex, through Brinks and Mr. Horie,

   has not only undermined BCI’s competitive position, but also forced BCI to spend significant

   amount of resources to defend a lawsuit that should not have been brought.

                  BCI’s Confidential, Proprietary, and Trade Secret Information

          61.     BCI is an industry leader in diagnostics and equipment for biomedical research

   and testing. BCI’s technologies improve the productivity of medical professionals and scientists

   supplying critical information for improving patient health and delivering trusted solutions for

   research and discovery. BCI’s technologies are used in thousands of hospitals and laboratory

   facilities worldwide, including those in the U.S.

          62.     To maintain its position as an industry leader, BCI dedicates time and resources to

   innovation. Through this process, BCI has accumulated a significant amount of confidential,

   proprietary, and trade secret information. The success of BCI’s business relies on this

   information.

          63.     In fact, at least part of the competitive edge that BCI enjoys is owed to the

   confidential, proprietary, and trade secret information that it holds for the DxH products. Such

   information includes know-how and facts concerning the development, testing, engineering, and

   functionality of the DxH products, as well as financial and marketing information relating to the

   manufacturing and sale of such products. These trade secrets are neither shared with BCI’s

   customers nor disclosed to the public.


                                                   36
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 41 of 122 PageID #: 7150




          64.     Source code is among the trade secrets that BCI holds closely. As one of BCI’s

   crown jewels, the source code for the DxH products contains intricate details relating to their

   operations and controls. The software design for the DxH products also resides within the source

   code. Similar to other trade secrets guarded by BCI, source code is not available or accessible to

   the public. In fact, only a limited number of employees within BCI have access to the source

   code for the DxH products. Keeping this information secret prevents BCI’s competitors from

   reproducing or stealing BCI’s crown jewels, enabling BCI to maintain its competitive edge in the

   U.S. and global market for diagnostics and biomedical research and testing equipment.

                            The Illinois Action and the Protective Order

          65.     On November 3, 2017, BCI filed a complaint against Sysmex in the Southern

   District Court of Florida, alleging, inter alia, that Sysmex’s XN-Series hematology analyzers

   infringe United States Patent No. 6,581,012 (“the ’012 patent”). See Beckman Coulter, Inc. v.

   Sysmex America, Inc. and Sysmex Corp., No. 1:17-cv-24049-GAYLES (S.D. Fla.). The ’012

   patent relates to an automated laboratory software architecture.

          66.     On September 19, 2018, the Southern District Court of Florida transferred the

   case to the Northern District Court of Illinois. See Beckman Coulter, Inc. v. Sysmex America, Inc.

   and Sysmex Corp., No. 1:18-cv-06563 (N.D. Ill.). The Illinois Action is ongoing.

          67.     Brinks represents Sysmex in the Illinois Action.

          68.     Early in the Illinois Action—and before any confidential, propriety, and trade

   secret information was produced—Sysmex and BCI negotiated for and agreed to be bound by a

   protective order (the “Protective Order”) to protect confidential information produced in

   discovery from improper disclosure and misuse.




                                                   37
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 42 of 122 PageID #: 7151




          69.     On July 11, 2018, Sysmex and BCI jointly moved the Southern District Court of

   Florida for entry of the Protective Order, acknowledging that the litigation “may require the

   production of documents and disclosure of testimony and other information involving trade

   secrets or confidential research and development or commercial information.” (Joint Mot. For

   Entry of Protective Order, ¶ 1, ECF No. 62.) The court entered the Protective Order as Docket

   Item No. 63. A true and correct copy of the Protective Order is attached hereto as Exhibit 3.

          70.     The Protective Order recognizes three categories of protected information.

          71.     First, the Protective Order recognizes “Confidential Information” as:

          information concerning a Person's business operations, processes, and technical and
          development information within the scope of Rule 26(c)(1)(G) [of the Federal
          Rules of Civil Procedure], the disclosure of which is likely to harm, that Person's
          competitive position, or the disclosure of which would contravene an obligation of
          confidentiality to a third person or to a Court.

   (Protective Order, ¶ 2(c).)

          72.     Second, the Protective Order recognizes “Highly Confidential Information –

   Attorney’s Eyes Only” as:

          information within the scope of Rule 26(c)(1)(G) [of the Federal Rules of Civil
          Procedure] that constitutes business or technical trade secrets or plans more
          sensitive or strategic than Confidential information, the disclosure of which is likely
          to significantly harm that Person's competitive position, or the disclosure of which
          would contravene an obligation of confidentiality to a third person or to a Court,
          including particularly sensitive confidential information that a Person believes in
          good faith cannot be disclosed to a Recipient without threat of injury because such
          information contains trade secret or other proprietary or commercially sensitive
          information.

   (Protective Order, ¶ 2(d).)

          73.     Third, the Protective Order recognizes “Highly Confidential Information – Source

   Code” as:

          any source code (including comments contained therein), human-readable
          programming language text that defines software, firmware, or electronic hardware
          descriptions, object code, Register Transfer Level (“RTL”) files, Hardware

                                                    38
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 43 of 122 PageID #: 7152




           Description Language (“HDL”) tiles, or other hardware description language, live
           data (i.e. data as it exists residing in a database or databases), or pseudo-source-
           code (i.e., a notation resembling a programming language but not intended for
           actual compilation, which usually description of the computations to be carried out)
           (“Source Code”) more sensitive or strategic than Confidential information, the
           disclosure of which is likely to significantly harm that Person's competitive
           position, or the disclosure of which would contravene an obligation of
           confidentiality to a third person or to a court combines some of the structure of a
           programming language with an informal natural-language.

   (Protective Order, ¶ 2(e).)

           74.    Pursuant to Paragraph 4(a) of the Protective Order, any individual who receives

   information designated as “Confidential,” “Highly Confidential – Attorney’s Eyes Only,” or

   “Highly Confidential – Source Code” may use the information for the prosecution or defense of

   the infringement action, but not for any other purposes, such as patent prosecution.

           75.    Pursuant to Paragraph 4(b) of the Protective Order, counsel for the parties are

   responsible for the control and distribution of information designated as “Confidential,” “Highly

   Confidential – Attorney’s Eyes Only,” or “Highly Confidential – Source Code.”

           76.    Pursuant to Paragraph 4(c) of the Protective Order, information designated as

   “Confidential” may be disclosed only to a limited number of individuals, such as the opposing

   party’s litigation counsel, two employees of that party, and experts retained specifically for the

   litigation.

           77.    Pursuant to Paragraph 4(d) of the Protective Order, information designated as

   “Highly Confidential – Attorney’s Eyes Only” or “Highly Confidential – Source Code” may be

   disclosed only to an even more limited number of individuals, such as the opposing party’s

   litigation counsel and experts retained specifically for the litigation.

           78.    Pursuant to Paragraphs 5(a) and 5(c) of the Protective Order, only those who are

   eligible to view information designated as “Highly Confidential – Source Code” may inspect—



                                                     39
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 44 of 122 PageID #: 7153




   but not copy—the opposing party’s source code. After inspection, limited hard copies of

   information designated as “Highly Confidential – Source Code” may be produced upon request.

          79.     Pursuant to Paragraph 10 of the Protective Order, counsel for the parties are

   precluded from prosecuting certain patent applications during the pendency of the litigation.

   Specifically, Paragraph 10 contains a prosecution bar, which states as follows:

          Any person permitted to receive technical information from a producing party that
          is designated Highly Confidential – Attorney’s Eyes Only, or Highly Confidential
          - Source Code information (collectively “Highly Sensitive Technical Material”),
          and who obtains, receives has access to, or otherwise learns, in whole or in part, the
          other Party’s Highly Sensitive Technical Material under this Order shall not
          prepare, prosecute, supervise, or assist in the preparation or prosecution of any
          patent application pertaining to the field of the invention of the patent/s-in-suit on
          behalf of the receiving Party or its acquirer, successor, predecessor, or other
          affiliate during the pendency of this Action and for one year after its conclusion,
          including any appeals.

   (Protective Order, ¶ 10 (emphasis added).)

          80.     Under the Protective Order, the parties and their counsel had a duty to maintain

   the secrecy of any information designated as “Confidential,” “Highly Confidential – Attorney’s

   Eyes Only,” or “Highly Confidential – Source Code” and to restrict the use of such information

   to only the purposes permitted under the Protective Order.

          81.     The Protective Order remains binding on the parties and their counsel after the

   transfer of the case from Florida to the Northern District Court of Illinois. In other words, those

   who receive information designated as “Confidential,” “Highly Confidential – Attorney’s Eyes

   Only,” or “Highly Confidential – Source Code” in the Illinois Action remain obligated to

   maintain the secrecy of the information and to limit the use of the information to only the

   purposes permitted under the Protective Order.

          82.     Sysmex and BCI also negotiated for and agreed to be bound by a protective order

   in this Action (the “Delaware Protective Order”) to protect confidential information produced in


                                                    40
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 45 of 122 PageID #: 7154




   discovery in this Action from improper disclosure and misuse. The provisions of the Protective

   Order and the Delaware Protective Order, and specifically the paragraphs cited above, are

   identical.

                                        Mr. Horie and Brinks

           83.    Mr. Horie is an attorney licensed in the State of Illinois. Mr. Horie has not filed

   an appearance in the Illinois Action, but is one of at least twelve Brinks attorneys who have

   represented or assisted Sysmex in the Illinois Action at one point or another.

           84.    According to Brinks’s website, Mr. Horie has been practicing law at Brinks since

   1992 and has been a shareholder at Brinks since 2003. Brinks also represents Mr. Horie to the

   public as having substantial expertise in patent prosecution and litigation with a “deep

   background in electrical and computer-related technologies” such as “computer-controlled

   medical diagnostic analyzers.”

           85.    Mr. Horie prosecutes and supervises the prosecution of patent applications on

   behalf of Sysmex, including those that relate to “electrical and computer-related technologies”

   and “computer-controlled medical diagnostic analyzers.” On information and belief, Mr. Horie

   has prosecuted over 100 patent applications for Sysmex since 2003.

           86.    Even though he has not filed an appearance with the court, Mr. Horie has been

   significantly involved in defending Sysmex in the Illinois Action. Among other things, Mr.

   Horie has

                                                                                         ; attended at

   least one deposition in which BCI’s highly confidential information was discussed; clandestinely

   received communications from BCI’s counsel relating to confidential and/or highly confidential

   information via a Brinks email distribution group; and attended a claim construction hearing for


                                                   41
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 46 of 122 PageID #: 7155




   the ’012 patent. Mr. Horie has accessed and reviewed confidential and highly confidential

   information produced by BCI, including technical information.

            87.   In October 2020, as part of ongoing discovery in this Action, Sysmex requested

   an inspection of BCI’s source code for the DxH products. On October 27, Sysmex identified that

   Mr. Horie would accompany its technical expert for the source code inspection. BCI objected to

   Mr. Horie’s participation, citing the Protective Order, and asked for information regarding Mr.

   Horie’s prosecution activities. On October 28, Sysmex withdrew its request to have Mr. Horie

   participate in the inspection, without providing any additional information on Mr. Horie’s

   prosecution activities.

            88.   At all times relevant to this claim, Mr. Horie and Sysmex’s attorneys of record at

   Brinks were aware of the Protective Order.

            89.   At all times relevant to this claim, Sysmex and/or its counsel and Mr. Horie

   understood their duty under the Protective Order to maintain the secrecy of any confidential or

   highly confidential information, including source code information, that they receive from BCI

   and to restrict the use of such information to only the purposes permitted under the Protective

   Order.

            90.   Sysmex and/or its counsel and Mr. Horie also understood their duty under the

   Protective Order’s prosecution bar, which precludes Mr. Horie from “prepar[ing], prosecut[ing],

   supervis[ing], or assist[ing] in the preparation or prosecution of any patent application pertaining

   to the field of the invention” of the ’012 patent during the pendency of the Illinois Action.

   (Protective Order, ¶ 10.)




                                                    42
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 47 of 122 PageID #: 7156




     Breach of the Protective Order and Misappropriation of BCI’s Confidential Information

          91.     On information and belief, Sysmex, through Brinks and Mr. Horie, planned to file

   and maintain a counter-patent infringement suit against BCI as retaliation for accusing Sysmex

   of infringement. In particular, Sysmex intended to advance the claim that the DxH products

   infringe Sysmex’s own patents. Because BCI contended in the Illinois Action that the DxH

   products practice the claims of the ’012 patent, Sysmex had a unique opportunity (through

   discovery) to learn about the technical features of the DxH products before filing a counter-suit.

          92.     By December 2018, BCI had produced over 65,000 pages of documents to Brinks

   in response to Sysmex’s discovery requests. Many documents were designated as “Highly

   Confidential – Attorney’s Eyes Only,” and contained inter alia, confidential, proprietary, and/or

   trade secret information concerning the research, development, testing, technical features,

   engineering, functionality, manufacture, sales and/or marketing of the DxH products.

          93.     On December 11, 2018, Sysmex sued BCI in the District Court of Delaware,

   alleging, among other things, that the importation, offer for sale, sale, and exportation of the

   DxH products infringe the ’746 patent. See Sysmex America, Inc. and Sysmex Corp. v. Beckman

   Coulter, Inc., No. 1:18-cv-01 951-CFC (D. Del) (the “First Delaware Action”). However, about

   two months later, and prior to BCI responding to the Complaint in that action, Sysmex filed a

   notice of voluntary dismissal of the case because it belatedly realized that the claims of the ’746

   patent were not infringed by the DxH products.

          94.     On February 12, 2019, BCI produced to Brinks over 15,000 documents totaling

   over 125,000 pages in response to discovery requests served in the Illinois Action. As most of

   these documents were designated as “Highly Confidential Information – Attorney’s Eyes Only,”

   this production contained a substantial amount of confidential, proprietary, and/or trade secret



                                                    43
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 48 of 122 PageID #: 7157




   information relating to the research, development, testing, technical features, engineering,

   functionality, manufacture, sales and/or marketing of the DxH products.

          95.     In the meantime, Mr. Horie was prosecuting patent applications on behalf of

   Sysmex while being permitted access to BCI’s confidential, proprietary, and trade secret

   information produced in discovery. Mr. Horie filed the ’417 application on December 10, 2018,

   filed the ’694 application on March 25, 2019, and tended to the prosecution of those applications.

   The ’417 and ’694 applications were filed with “Track One” requests in order to expedite their

   examination by the USPTO.

          96.     The subject matter of the ’417 and ’694 applications relates to the field of

   invention of the ’012 patent.

          97.     At no point during the pendency of the Illinois Action did Sysmex or Brinks take

   any measures to prevent Mr. Horie from reviewing BCI’s confidential information. Nor did

   Sysmex or Brinks enforce the prosecution bar against him. The filing and prosecution of the

   ’417 and ’694 applications by Mr. Horie, therefore, violated at least the prosecution bar of the

   Protective Order.

          98.     The USPTO mailed a Notice of Allowance for the ’417 application on March 19,

   2019 and a Notice of Allowance for the ’694 application on April 17, 2019. On information and

   belief, Sysmex intended to assert any patents issuing from the ’417 and ’694 applications against

   BCI—but first, it sought to determine whether the claims of the ’417 and ’694 applications, as

   allowed at that time, could either encompass or be amended to encompass the operation of the

   DxH products. Instead of paying the issue fees, Sysmex, through Brinks and Mr. Horie,

   continued to use the tools of discovery to further access confidential, proprietary, and trade secret

   information relating to the DxH products.



                                                    44
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 49 of 122 PageID #: 7158




          99.     In late April 2019, a Brinks attorney of record in the Illinois Action, on behalf of

   Sysmex, requested an inspection of the source code for the DxH products pursuant to the

   Protective Order.

          100.    Given that the Protective Order specifically provides for the protection of source

   code information in discovery, Sysmex and Brinks understood the source code for the DxH

   products is confidential and proprietary to BCI and constitutes trade secrets.

          101.    Using discovery permitted under the Federal Rules of Civil Procedure, Sysmex

   inspected BCI’s source code pursuant to the Protective Order. From May 6, 2019 to May 9,

   2019, Sysmex’s technical expert and attorney of record examined the source code for the DxH

   products.

          102.    After inspecting the code in the Illinois Action, Sysmex, through Brinks,

   requested that BCI produce printouts and native files of certain portions of this source code

   pursuant to Protective Order.

          103.    On June 12, 2019, BCI produced the requested printed materials and designated

   them as “Highly Confidential – Source Code” under the Protective Order.

          104.    Accordingly, by June 12, 2019, Mr. Horie, along with other Brinks attorneys, had

   access to a substantial amount of confidential, proprietary, and trade secret information from BCI

   relating to (1) the source code for the DxH products and (2) the development, testing, technical

   features, engineering, and/or functionality of the DxH products. Despite awareness and

   knowledge of the Protective Order, Mr. Horie did not cease prosecuting patent applications on

   behalf of Sysmex, and neither Sysmex nor its counsel took any steps to prevent Mr. Horie’s

   continued prosecution of patent applications.




                                                   45
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 50 of 122 PageID #: 7159




          105.    On June 17, 2019, five days after receiving hard copies of BCI’s source code

   production, Mr. Horie re-opened prosecution for both of the ’417 and ’694 applications by filing

   Requests for Continued Examination, including a large number of amendments to the claims in

   each application. In the ’417 application, Mr. Horie amended 16 of the previously allowed 20

   claims and added 8 new claims. In the ’694 application, Mr. Horie amended 20 of previously

   allowed 28 claims and added 1 new claim.

          106.    These amendments significantly changed the claim language and scope of the

   ’417 and ’694 applications.

          107.    As an example, independent claims 1 and 12 of the ’417 application and

   independent claim 1 of the ’694 application were amended to include a feature of a sensing

   operation that when “performed in the body fluid mode [is] different, at least partially, from the

   sensing operation performed in the measuring mode.” This feature was neither present in the

   claims of the ’417 application as allowed on March 19, 2019 nor present in the claims of the

   ’694 application as allowed on April 17, 2019. These patent claims are also materially different

   from the patent claims of the ’746 patent that Sysmex initially asserted but later withdrew in the

   First Delaware Action.

          108.    As another example, independent claim 19 of the ’417 application, dependent

   claims 3-6 and 18 of the ’417 application, and dependent claim 17 of the ’694 application were

   amended to include a feature of “automatically initiating” a pre-washing process. This feature

   was neither present in the claims of the ’417 application as allowed on March 19, 2019 nor

   present in the claims of the ’694 application as allowed on April 17, 2019.

          109.    Mr. Horie submitted these claim amendments and new claims after he and/or

   others under his supervision had access to confidential information for the DxH products,



                                                   46
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 51 of 122 PageID #: 7160




   including technical information designated by BCI as “Highly Confidential - Attorney's Eyes

   Only” and/or “Highly Confidential - Source Code,” through discovery in the Illinois Action. On

   information and belief, Sysmex used Mr. Horie to obtain patents that could cover the features of

   the DxH products as part of its plan to initiate a retaliatory patent infringement action against

   BCI.

          110.    Mr. Horie, along with the other Brinks attorneys, understood the Protective

   Order’s prohibition against misuse of BCI’s confidential, proprietary, and trade secret

   information, including the information designated as “Highly Confidential – Source Code.”

   Sysmex, through the actions of Mr. Horie, breached the Protective Order at least because it

   appropriated BCI’s trade secret information, e.g., source code, for a purpose unrelated to its

   defense in the Illinois Action.

          111.    The USTPO mailed a new Notice of Allowance for the ’694 application on June

   27, 2019, and a new Notice of Allowance for the ’417 application on July 10, 2019. Sysmex

   promptly paid the issue fees.

          112.    The Asserted Patents issued from the ’417 and ’697 applications on September 3,

   2019 without further claim amendments. The Asserted Patents misappropriated the source code

   information and/or other highly confidential information that Brinks received from BCI in the

   Illinois Action.

          113.    On the same day that the Asserted Patents issued, Sysmex filed the present action

   against BCI, claiming that the DxH products infringe the Asserted Patents. Sysmex’s

   promptness in the filing of the present action, at the very least, indicates an eagerness to pursue a

   retaliatory patent infringement suit against BCI.




                                                    47
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 52 of 122 PageID #: 7161




                              Continued Breach of the Protective Order

          114.    After the issuance of the Asserted Patents, Mr. Horie has continued to file and

   prosecute patent applications on behalf of Sysmex. BCI is unaware of any restriction in Mr.

   Horie’s access to BCI’s confidential, proprietary, and trade secret information since the issuance

   of the Asserted Patents. Nor is BCI aware of any measure taken by Sysmex or Brinks to enforce

   the prosecution bar of the Protective Order against Mr. Horie.

          115.    Since the entry of the Protective Order in July 2018 for the Illinois Action in the

   Southern District Court of Florida, Mr. Horie has prosecuted at least 50 patent applications for

   Sysmex, including the Asserted Patent applications. A list of presently known Sysmex patent

   applications that Mr. Horie has prosecuted since July 2018 is attached as Exhibit 4.

          116.    The subject matter of many of these applications relates to the field of invention

   of the ’012 patent.

          117.    Mr. Horie’s prosecution of these applications is a violation of at least the

   prosecution bar of the Protective Order.

          118.    In January 2021, BCI took the deposition of Mr. Horie. During the deposition,

   Mr. Horie did not dispute that (1)                                                            ; (2)

                                                                                 ; and (3)



                                          First Counterclaim

                         (Declaration of Non-Infringement of the ’350 Patent)


          119.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-118.




                                                   48
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 53 of 122 PageID #: 7162




          120.    A present, genuine, and justiciable controversy exists between BCI and

   Counterclaim-Defendants regarding, inter alia, the issue of whether BCI’s hematology analyzers

   would infringe any valid or enforceable claim of the ’350 Patent.

          121.    The manufacture, use, offer for sale, or sale of any BCI hematology analyzer does

   not infringe, and has never infringed, any valid and enforceable claim of the ’350 Patent, either

   directly, contributorily or by inducement, literally or by equivalents.

          122.    BCI is entitled to a judicial determination and declaration that it does not infringe

   any valid, non-abandoned and enforceable claim of the ’350 Patent.

                                         Second Counterclaim

                        (Declaration of Non-Infringement of the ’351 Patent)

          123.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-122.

          124.    A present, genuine, and justiciable controversy exists between BCI and

   Counterclaim-Defendants regarding, inter alia, the issue of whether BCI's hematology analyzers

   would infringe any valid or enforceable claim of the ’351 Patent.

          125.    The manufacture, use, offer for sale, or sale of any BCI hematology analyzer does

   not infringe, and has never infringed, any valid and enforceable claim of the ’351 Patent, either

   directly, contributorily or by inducement, literally or by equivalents.

          126.    BCI is entitled to a judicial determination and declaration that it does not infringe

   any valid, non-abandoned and enforceable claim of the ’351 Patent.




                                                    49
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 54 of 122 PageID #: 7163




                                          Third Counterclaim

                              (Declaration of Invalidity of the ’350 Patent)

          127.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-126.

          128.    A present, genuine, and justiciable controversy exists between BCI and

   Counterclaim-Defendants regarding, inter alia, the invalidity of the ’350 Patent.

          129.    The claims of the ’350 Patent are invalid, in whole or in part, for failure to satisfy

   one or more of the requirements of U.S.C. Title 35, including, without limitation, §§ 101, 102,

   103, and 112 thereof.

          130.    The claims of the ’350 Patent are invalid for double patenting.

          131.    BCI is entitled to a judicial determination and declaration that the claims of the

   ’350 Patent are invalid.

                                         Fourth Counterclaim

                              (Declaration of Invalidity of the ’351 Patent)

          132.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-131.

          133.    A present, genuine, and justiciable controversy exists between BCI and

   Counterclaim-Defendants regarding, inter alia, the invalidity of the ’351 Patent.

          134.    The claims of the ’351 Patent are invalid, in whole or in part, for failure to satisfy

   one or more of the requirements of U.S.C. Title 35, including, without limitation, §§ 101, 102,

   103, and 112 thereof.

          135.    The claims of the ’351 Patent are invalid for double patenting.




                                                    50
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 55 of 122 PageID #: 7164




          136.    BCI is entitled to a judicial determination and declaration that the claims of the

   ’351 Patent are invalid.

                                          Fifth Counterclaim

                                        (Inequitable Conduct)

          137.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-136.

          138.    Based on Plaintiffs’ filing of this lawsuit and BCI’s denial of Plaintiffs’

   allegations, an actual controversy has arisen and now exists between BCI and Plaintiffs as to the

   enforceability of the ’350 and ’351 Patents.

          139.    As described above, at least one inventor and at least one prosecuting patent

   attorney concealed material information from the United States Patent and Trademark Office

   (“USPTO”) during prosecution of the Asserted Patents. Such at least one inventor and at least

   one prosecuting patent attorney concealed material information with an intent to deceive the

   USPTO.

          140.    The ’350 Patent and ’351 Patent are unenforceable due to inequitable conduct by

   such at least one inventor and at least one prosecuting patent attorney.

                                          Sixth Counterclaim

                       (The Defend Trade Secrets Act, 18 U.S.C. § 1831, et seq.)

          141.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-140.

          142.    This cause of action arises under the Defend Trade Secrets Act, U.S.C. § 1836 et

   seq.




                                                    51
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 56 of 122 PageID #: 7165




          143.    The Defend Trade Secrets Act defines “trade secret” as any “form and type[] of

   financial, business, scientific, technical, economic, or engineering information, including

   patterns, plans, compilations, program devices, formulas, designs, prototypes, methods,

   techniques, processes, procedures, programs, or codes, whether tangible or intangible, and

   whether or how stored, compiled, or memorialized physically, electronically, graphically,

   photographically, or in writing.” 18 U.S.C. § 1839(3).

          144.    At least BCI’s information that is designated as “Highly Confidential – Source

   Code” in the Illinois Action, including the DxH source code, is a trade secret as defined by the

   Defend Trade Secrets Act.

          145.    This information is not generally known or readily ascertainable by the public.

   As detailed above, BCI has taken reasonable and affirmative steps to keep the information secret,

   including, but not limited to, (1) having Sysmex agree to the Protective Order before producing

   any documents in the Illinois Action; (2) requiring that Sysmex limit the disclosure of BCI’s

   information designated as “Highly Confidential – Source Code” to only a limited number of

   individuals; (3) requiring that Sysmex limit the disclosure of BCI’s information designated as

   “Highly Confidential – Source Code” to only purposes related to the Illinois Action and not for

   any other purposes; (4) requiring that Sysmex’s counsel refrain from prosecuting any patent

   applications relating to the field of invention as the ’012 patent when counsel has access to

   information designated as “Highly Confidential – Source Code;” and (5) restricting levels of

   access to its DxH source code by individuals within BCI.

          146.    BCI’s information designated as “Highly Confidential – Source Code” derives

   independent economic value from maintaining its secrecy. The source code for the DxH

   products relates to their operations and controls and contains the software design. Keeping this



                                                   52
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 57 of 122 PageID #: 7166




   information secret from the public prevents BCI’s competitors from replicating or stealing the

   source code, which enables BCI to maintain its competitive edge in the U.S. and global market

   for diagnostics and biomedical research and testing equipment.

          147.    At all times relevant to this claim, and pursuant to the Protective Order, Sysmex,

   through Brinks, had a legal duty to maintain the secrecy of the information designated as “Highly

   Confidential – Source Code” and to limit its use to only the purposes permitted under the

   Protective Order and not for any other purposes such as patent prosecution.

          148.    Despite its legal duty, Sysmex, through Brinks and Mr. Horie, used at least BCI’s

   information designated as “Highly Confidential – Source Code” to prosecute the ’417 and ’694

   applications from which the Asserted Patents issued.

          149.    Sysmex, through Brinks and Mr. Horie, has misappropriated BCI’s trade secrets.

          150.    Sysmex’s conduct was malicious, deliberate, and willful.

          151.    BCI has been damaged by Sysmex’s misappropriation of trade secrets at least

   because it has been forced to spend its monetary resources in defending against the present

   patent infringement action that, but for Sysmex’s misappropriation of BCI’s trade secrets, could

   not have been brought by Sysmex.

          152.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(B)(i) and (ii),

   BCI is entitled to an award of monetary damages.

          153.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(C), BCI is

   entitled to exemplary damages.

          154.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(D), BCI is

   entitled to reasonable attorneys’ fees.

                                         Seventh Counterclaim



                                                   53
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 58 of 122 PageID #: 7167




                                         (Breach of Contract)

          155.     BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-154.

          156.     The Protective Order is a valid and enforceable contract between BCI and

   Sysmex.

          157.     The Protective Order is supported by valuable consideration, including, but not

   limited to, BCI’s agreement to maintain the confidentiality of any of Sysmex’s information

   designated as “Confidential,” “Highly Confidential Information – Attorney’s Eyes Only,” and

   “Highly Confidential Information – Source Code.”

          158.     BCI has duly performed all of the terms, conditions, and covenants required to be

   performed under the Protective Order, to the extent those obligations have not otherwise been

   excused, prevented, and/or waived by Sysmex.

          159.     Sysmex, through its counsel and Mr. Horie, obtained, received, had access to,

   and/or otherwise learned, in whole or in part, BCI’s technical information designated as

   “Confidential,” “Highly Confidential – Attorney’s Eyes Only” and “Highly Confidential –

   Source Code.”

          160.     Sysmex, through its counsel and Mr. Horie, has breached Paragraph 4(a) of the

   Protective Order at least by using BCI’s information designated as “Confidential,” “Highly

   Confidential – Attorney’s Eyes Only” and “Highly Confidential – Source Code” in the

   prosecution of the ’417 and ’694 applications from which the Asserted Patents issued.

          161.     Sysmex, through its counsel and Mr. Horie, breached Paragraph 10 of the

   Protective Order at least by preparing, prosecuting, supervising, or assisting in the preparation or

   prosecution of one or more patent applications pertaining to the field of the invention of the ’012



                                                    54
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 59 of 122 PageID #: 7168




   patent, including the ’417 and ’694 applications from which the Asserted Patents issued.

   Sysmex’s prosecution of the ’417 and ’694 applications, through its counsel and Mr. Horie,

   occurred after or while obtaining, receiving, having access to, and/or otherwise learning, in

   whole or in part, BCI’s technical information designated as “Confidential,” “Highly Confidential

   – Attorney’s Eyes Only” and “Highly Confidential – Source Code.”

          162.    As a direct and proximate result of the breach, BCI has suffered and continues to

   suffer harm, including the expenditures that it has incurred in defending against the present

   patent infringement action that, but for Sysmex’s breach of the Protective Order, could not have

   been brought by Sysmex.

                                        PRAYER FOR RELIEF

          WHEREFORE, BCI prays that the Court enter judgment in its favor and against

   Counterclaim-Defendants as follows:

          a.      Dismissing the Complaint with prejudice and entering a judgment in BCI and

   against Plaintiffs/Counterclaim-Defendants;

          b.      Denying each request for relief made by Plaintiffs.

          c.      Declaring that BCI has not infringed, contributed to the infringement of, or

   induced others to infringe, either directly or indirectly, any valid claims of the ’350 Patent and

   the ’351 Patent;

          d.      Declaring that the claims of the ’350 Patent and the ’351 Patent are invalid;

          e.      Declaring that the ’350 Patent and the ’351 Patent are unenforceable due to the

   inequitable conduct of Sysmex and/or its agents before the U.S. Patent & Trademark Office;

          f.      Declaring that Sysmex has violated the Defend Trade Secrets Act due to its

   misappropriation of BCI’s trade secrets;


                                                    55
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 60 of 122 PageID #: 7169




          g.      Declaring that Sysmex has breached the Protective Order;

          h.      Declaring this case is exceptional and awarding BCI its attorneys’ fees pursuant to

   35 U.S.C. § 285;

          i.      Awarding BCI monetary damages due to Sysmex’s violation of the Defend Trade

   Secrets Act and Sysmex’s breach of the Protective Order;

          j.      Declaring that BCI’s trade secrets have been maliciously and willfully

   misappropriated by Sysmex and awarding exemplary damages and reasonable attorneys’ fees

   pursuant to the Defend Trade Secrets Act, 18 U.S.C. §§ 1836(b)(3)(C) and (D);

          k.      Declaring that Sysmex is an involuntary trustee of the subject matter disclosed

   and claimed in the Asserted Patents in constructive trust for the benefit of BCI;

          l.      Awarding BCI its costs and expenses in defending against Plaintiff’s claims; and

          m.      Awarding such other and further relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

          Defendant BCI hereby demands trial by jury in this action.




                                                   56
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 61 of 122 PageID #: 7170




                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                     /s/ Melanie K. Sharp
                                  ____________________________________________
                                  Melanie K. Sharp (No. 2501)
                                  James L. Higgins (No. 5021)
                                  1000 North King Street
                                  Wilmington, DE 19801
                                  (302) 571-6600
                                  msharp@ycst.com
                                  jhiggins@ycst.com

                                  LEYDIG, VOIT & MAYER, LTD
                                  David M. Airan
                                  Wesley O. Mueller
                                  Nicole E. Kopinski
                                  Aaron R. Feigelson
                                  Wallace H. Feng
                                  Two Prudential Plaza
                                  180 N. Stetson Ave., Suite 4900
                                  Chicago, IL 60601-6745
                                  (312) 616-5600

                                  Attorneys for Beckman Coulter, Inc.
   Dated: April 09, 2021




                                          57
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 62 of 122 PageID #: 7171




                                   CERTIFICATE OF SERVICE

          I, Melanie K. Sharp, Esquire, hereby certify that on April 09, 2021 I caused to be

   electronically filed a true and correct copy of First Amended Answer and Counterclaims of

   Defendant Beckman Coulter, Inc. with the Clerk of the Court using CM/ECF, which will send

   notification to the following counsel of record:

    Kelly E. Farnan
    Renée Mosley Delcollo
    Richards, Layton & Finger, P.A.
    One Rodney Square
    920 North King Street
    Wilmington, DE 19801
    farnan@rlf.com
    delcollo@rlf.com

          I further certify that on April 09, 2021, I caused a copy of the foregoing document to be

   served on the above-listed counsel of record and on the following non-registered participants in

   the manner indicated:

   BY E-MAIL:
    James R. Sobieraj
    Robert S. Mallin
    Joshua James
    Daniel A. Parrish
    Brinks Gilson & Lione
    455 N. Cityfront Plaza Drive
    NBC Tower – Suite 3600
    Chicago, IL 60611
    jsobieraj@brinksgilson.com
    rmallin@brinksgilson.com
    jjames@brinksgilson.com
    ashoffstall@brinksgilson.com


                                               /s/ Melanie K. Sharp
                                         ___________________________________________
                                         Melanie K. Sharp (No. 2501)




                                                      58
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 63 of 122 PageID #: 7172




                            EXHIBIT B
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 64 of 122 PageID #: 7173




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    SYSMEX CORPORATION and SYSMEX                    )
    AMERICA, INC.,                                   )
                                                     )
                   Plaintiffs,                       )
                                                     )
                   v.                                )
                                                     )
    BECKMAN COULTER, INC.,                           )
                                                     )
                Defendant.                           )   C. A. No.: 19-1642-RGA-CJB Civil Action
    ____________________________________             )   No. 1:19-cv-01642-RGA
                                                     )
    BECKMAN COULTER, INC.,                           )   JURY TRIAL DEMANDED
                                                     )
                   Counterclaim-Plaintiff            )
                                                     )
                   v.                                )
                                                     )   Judge Richard G. Andrews
    SYSMEX CORPORATION and SYSMEX                    )
    AMERICA, INC.,                                   )
                                                     )
                   Counterclaim-Defendants.          )


               FIRSTSECOND AMENDED ANSWER AND COUNTERCLAIMS OF
                        DEFENDANT BECKMAN COULTER, INC.


          Defendant Beckman Coulter, Inc. (“BCI”), by and through its undersigned attorneys,

   hereby answers each of the numbered paragraphs of the Complaint filed September 3, 2019, by

   Plaintiffs Sysmex Corporation (“Sysmex”) and Sysmex America, Inc. (“SAI”) (collectively

   “Plaintiffs”). Except as expressly admitted below, BCI denies each allegation of Plaintiffs’

   Complaint.

                                    NATURE OF THE ACTION
          1.      BCI admits that this action purports to state a claim under the patent laws of the

   United States for infringement of United States Patent Nos. 10,401,350 entitled “Sample
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 65 of 122 PageID #: 7174




   Analyzer and Computer Program Product” (“the ’350 Patent”) and 10,401,351 entitled “Sample

   Analyzer and Computer Program Product” (“the ’351 Patent”). BCI admits that Exhibits A and

   B appear to be copies of the ’350 patent and ’351 patent, respectively. BCI denies the remaining

   allegations in paragraph 1.



                                            THE PARTIES
          2.      BCI is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in this paragraph of the complaint, and therefore denies same.

          3.      BCI is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in this paragraph of the complaint, and therefore denies same.

          4.      BCI admits that the Plaintiffs are named on the face of the patents in suit as the

   purported assignees of the ’350 and ’351 Patents.

          5.      Admitted.

          6.      BCI admits that it makes, offers to sell, sell and exports hematology analyzer

   systems, including products sold as the UniCel DxH 600, UniCel DxH 800, UniCel DxH 801,

   UniCel DxH 1600, UniCel DxH 1601, UniCel DxH 2400, UniCel DxH 2401, DxH 900, DxH

   900 SMS, DxH 900-2, DxH 900-2 SMS, DxH 900-3, and DxH 900-3 SMS, which Plaintiffs

   identify as “the Accused Products.” BCI denies that Plaintiffs further characterizations of the

   Accused Products are accurate, and further denies that any of the Accused Products infringe the

   ’350 and ’351 Patents.

                                        Jurisdiction and Venue
          7.      This Paragraph contains legal conclusions to which no answer is required. BCI

   does not contest that purported patent infringement claims arise under the Patent Laws of the

   United States, Title 35 of the United States Code.

                                                    2
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 66 of 122 PageID #: 7175




           8.      This Paragraph contains legal conclusions to which no answer is required. BCI

   does not contest this Court’s subject matter jurisdiction over a purported patent claim.

           9.      To the extent this Paragraph contains legal conclusions, no answer is required.

   BCI admits that it is incorporated in the State of Delaware and does business in Delaware, and it

   does not contest that this Court may exercise personal jurisdiction over it for purposes of this

   action. BCI denies the remaining allegations of this paragraph.

           10.     This paragraph contains legal conclusions to which no answer is required. BCI

   does not contest venue in this district for purposes of this action, but it disputes that this is the

   most appropriate or convenient venue for this action.

                                              THE PATENTS
           11.     BCI admits that the ’350 Patent purports on its face to have issued on September

   3, 2019. BCI denies that the ’350 Patent was duly and legally issued, denies that the ’350 Patent

   is valid, and denies that the ’350 Patent is enforceable.

           12.     Denied.

           13.     BCI denies that this Paragraph accurately describes the specification or claimed

   subject matter of the ’350 Patent. BCI is without knowledge or information sufficient to admit

   or deny the remaining allegations in this Paragraph and therefore denies the same.

           14.     BCI admits that ’351 Patent purports on its face to have issued on September 3,

   2019. BCI denies that the ’351 Patent was duly and legally issued, denies that the ’351 Patent is

   valid, and denies that the ’351 Patent is enforceable.

           15.     Denied.

           16.     BCI denies that this Paragraph accurately describes the specification or claimed

   subject matter of the ’351 Patent. BCI is without knowledge or information sufficient to admit

   or deny the remaining allegations in this Paragraph and therefore denies the same.

                                                      3
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 67 of 122 PageID #: 7176




                                    THE ACCUSED PRODUCTS
          17.     BCI admits that the Accused Products are sold as “hematology analyzers.” To the

   extent this Paragraph contains conclusions of law, including regarding the scope of the ’350 and

   ’351 Patent claims or the alleged infringement, including based on this paragraph’s use of the

   terms such as “analyzer,” “a plurality of detectors” and “multi-mode detector,” no answer is

   required and BCI disputes Plaintiffs’ characterizations of the ’350 and ’351 patent.

          18.     This paragraph includes the term “analyzer,” which is also recited in the asserted

   patent claims, and BCI denies that it products infringe any asserted claim. BCI denies the

   remaining allegations in this Paragraph, including those identified as the Accused Products.

          19.     This paragraph includes the term “analyzer,” which is also recited in the asserted

   patent claims, and BCI denies that its products infringe any asserted claim. BCI denies the

   remaining allegations in this Paragraph, including those identified as the Accused Products.

          20.     Because BCI denies that its products infringe any asserted claims, BCI denies the

   allegations of this paragraph.

          21.     Denied.

          22.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          23.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 23 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          24.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.



                                                    4
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 68 of 122 PageID #: 7177




          25.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 25 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          26.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          27.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 27 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          28.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          29.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 29 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          30.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          31.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 31 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.




                                                    5
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 69 of 122 PageID #: 7178




          32.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          33.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 33 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          34.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          35.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 35 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          36.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          37.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 37 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          38.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          39.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July




                                                    6
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 70 of 122 PageID #: 7179




   2015, respectively. BCI objects to the remaining allegations of paragraph 39 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          40.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          41.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 41 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          42.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          43.     BCI admits that Exhibits E is a document entitled “Performance Evaluation of

   Body Fluids on the UniCel DxH 800 Coulter Cellular Analysis System,” published in 2009. BCI

   objects to the remaining allegations of paragraph 43 of the Complaint as calling for a legal

   conclusion, and therefore denies the same.

          44.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          45.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 45 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          46.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.




                                                    7
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 71 of 122 PageID #: 7180




          47.      BCI objects to the allegations of paragraph 47 as calling for a legal conclusion,

   and therefore denies the same.

          48.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          49.      BCI objects to the allegations of paragraph 49 as calling for a legal conclusion,

   and therefore denies the same.

          50.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          51.      BCI objects to the allegations of paragraph 51 as calling for a legal conclusion,

   and therefore denies the same.

          52.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          53.      BCI objects to the allegations of paragraph 53 as calling for a legal conclusion,

   and therefore denies the same.

          54.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          55.      BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 54 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          56.      Denied.

                COUNT I – [Alleged] Patent Infringement: U.S. Patent No. 10,401,350
          57.      BCI restates and incorporates each of its responses to paragraph 1-56 as if fully

   set forth above.

                                                    8
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 72 of 122 PageID #: 7181




          58.      Denied.

          59.      BCI admits that it is not presently aware that it is directly licensed to the ’350

   patent or that Plaintiffs provided “authority” in connection with the ’350 patent. BCI is without

   knowledge or information sufficient to form a belief as to the truth of the allegations of

   paragraph 62 of the Complaint with respect to licenses that BCI is not a direct party to but may

   be a beneficiary of, and therefore denies the same. BCI denies that any license or “authority” is

   required “to practice the subject matter claimed by the ’350 Patent. BCI denies all remaining

   allegations of this paragraph.

          60.      This paragraph contains vague legal conclusions to which no answer is required.

   It is unclear what Plaintiffs intend by the statement “[t]he notice provisions of 35 U.S.C. § 287

   with respect to the ’350 patent are satisfied at least as of the date of service of this complaint

   upon BCI.” BCI admits that 35 U.S.C. § 287(a) includes the following two sentences: “In the

   event of failure so to mark, no damages shall be recovered by the patentee in any action for

   infringement, except on proof that the infringer was notified of the infringement and continued to

   infringe thereafter, in which event damages may be recovered only for infringement occurring

   after such notice. Filing of an action for infringement shall constitute such notice.” BCI denies

   all remaining allegations of this paragraph.

          61.      Denied.

                COUNT II – [Alleged] Patent Infringement: U.S. Patent No. 10,401,351
          62.      BCI restates and incorporates each of its responses to paragraph 1-61 as if fully

   set forth above.

          63.      Denied.

          64.      BCI admits that it is not presently aware that it is directly licensed to the ’351

   patent or that Plaintiffs have provided “authority” in connection with the ’351 patent. BCI is

                                                      9
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 73 of 122 PageID #: 7182




   without knowledge or information sufficient to form a belief as to the truth of the allegations of

   paragraph 64 of the Complaint with respect to licenses that BCI is not a direct party to but may

   be a beneficiary of, and therefore denies the same. BCI denies that any license or “authority” is

   required “to practice the subject matter claimed by the ’351 Patent. BCI denies all remaining

   allegations of this paragraph.

          65.      This paragraph contains vague legal conclusions to which no answer is required.

   It is unclear what Plaintiffs intend by the statement “[t]he notice provisions of 35 U.S.C. § 287

   with respect to the ’351 patent are satisfied at least as of the date of service of this complaint

   upon BCI.” BCI admits that 35 U.S.C. § 287(a) includes the following two sentences: “In the

   event of failure so to mark, no damages shall be recovered by the patentee in any action for

   infringement, except on proof that the infringer was notified of the infringement and continued to

   infringe thereafter, in which event damages may be recovered only for infringement occurring

   after such notice. Filing of an action for infringement shall constitute such notice.” BCI denies

   all remaining allegations of this paragraph.

          66.      Denied.

                               RESPONSE TO PRAYER FOR RELIEF
          BCI denies all allegations not specifically admitted herein, and further denies that

   Plaintiffs are entitled to the judgment and relief requested in the Prayer for Relief. Rather, the

   Complaint should be dismissed with prejudice with a finding of no infringement and invalidity in

   favor of BCI.



                                     AFFIRMATIVE DEFENSES

          Without any admission as to the burden of proof, burden of persuasion, or the truth of any

   allegation in Plaintiffs’ Complaint, BCI states the following affirmative defenses:

                                                     10
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 74 of 122 PageID #: 7183




                                         First Affirmative Defense

            Plaintiffs’ complaint fails to state a claim upon which relief may be granted.

                                       Second Affirmative Defense

            BCI has not infringed, and does not infringe any claim of the ’350 Patent and ’351 Patent,

   literally, under the doctrine of equivalents, directly or indirectly, contributorily, by inducement,

   or in any other manner.

                                        Third Affirmative Defense

            The asserted claims of the ’350 Patent and of the ’351 Patent are invalid for failing to

   comply with the conditions and requirements for patentability set forth in the United States

   Patent Laws, including, without limitation, in 35 U.S.C. §§ 101, 102, 103, 112, for double

   patenting, and the rules, regulations, and laws pertaining thereto.

                                       Fourth Affirmative Defense

            Plaintiffs’ allegations are inadequate to state a claim of willfulness under 35 U.S.C.

   § 285.

                                        Fifth Affirmative Defense

            Plaintiffs cannot satisfy the requirements applicable to their request for injunctive relief

   and have an adequate remedy at law.

                                        Sixth Affirmative Defense

            As described in detail below with respect to BCI’s Fifth Counterclaim, the ’350 Patent

   and ’351 Patent are unenforceable due to the inequitable conduct of Sysmex and/or its agents

   while prosecuting the ’350 Patent and ’351 Patent before the U.S. Patent & Trademark Office.




                                                      11
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 75 of 122 PageID #: 7184




                                     Seventh Affirmative Defense

          Plaintiffs’ claims are barred by the doctrine of unclean hands. Plaintiffs, through their

   attorney agents, obtained access to confidential information of Defendant, which it then

   wrongfully misappropriated, in violation of a Protective Order issued by the U.S. District Court

   for the Northern District of Illinois, to draft and prosecute the claims of ’350 Patent and ’351

   Patents. As a result of this conduct, Plaintiffs are barred from enforcing the ’350 Patent and the

   ’351 Patent against Defendant.

          BCI reserves the right to assert all affirmative and other defenses under Rule 8(c) of the

   Federal Rules of Civil Procedure, the patent laws of the United States, and any other defenses, at

   law or in equity, that may now or in the future be available based on discovery, any other factual

   investigation, or any other development relating to this case or any other action.



                                         COUNTERCLAIMS
          Defendant Beckman Coulter, Inc. (“BCI”) incorporates herein by reference the

   admissions, allegations, denials and Affirmative Defenses contained in the Answer above as if

   fully set forth herein. For its Counterclaims against Plaintiffs/Counterclaim-Defendants Sysmex

   Corporation (“Sysmex”) and Sysmex America, Inc. (“SAI”) (collectively, “Counterclaim-

   Defendants”) BCI states as follows:

                                            THE PARTIES
          1.      BCI is a Delaware corporation having its principal place of business in Brea,

   California.

          2.      According to the Complaint, Sysmex America, Inc. is a Delaware corporation

   having its principal place of business at 577 Aptakisic Road, Lincolnshire, Illinois 60069.




                                                    12
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 76 of 122 PageID #: 7185




          3.      According to the Complaint, Sysmex Corporation is a Japan corporation having

   its principal place of business at 1-5-1 Wakinohama-kaigandori, Chuo-ku, Kobe, Hyogo, Japan.

                                   JURISDICTION AND VENUE

          4.      These counterclaims arise under the Patent Laws of the United States, 35 U.S.C.

   § 1 et seq. and., the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202., the Defend Trade

   Secrets Act of 2016, 18 U.S.C. § 1836, et seq., (collectively, the “Federal Counterclaims”) and

   breach of contract under the laws of the State of Illinois. This Court has jurisdiction over the

   subject matter of thesethe Federal Counterclaims under 28 U.S.C. §§ 1331 and 1338(a) because

   the Counterclaims involve questions of federal law and regulation, and pursuant to 28 U.S.C. §§

   1367(a), because the Federal Counterclaims are so related to the claims in this action as to form

   part of the same case or controversy under Article III of the United States Constitution . This

   Court also has supplemental jurisdiction over the breach of contract counterclaim because such

   claims are so related to the Federal Counterclaims and the claims of this action as to form part of

   the same case or controversy under Article III of the United States Constitution.

          5.      This Court has personal jurisdiction over Sysmex and SAI because, among other

   reasons, these Counterclaim-Defendants have consented and subjected themselves to the

   jurisdiction of this Court by filing their Complaint against BCI.

          6.      To the extent that venue is appropriate for Counterclaim-Defendants’ claim

   against BCI, venue is also appropriate in this Court for BCI’s counterclaims.

          7.      There is an actual and justiciable controversy between the parties as to the

   infringement, validity and enforceability of United States Patent No. 10,401,350, entitled

   “Sample Analyzer and Computer Program Product” (“the ’350 Patent”) and United States Patent

   No. 10,401,351, entitled “Sample Analyzer and Computer Program Product” (“the ’351 Patent”).



                                                   13
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 77 of 122 PageID #: 7186




                                             BACKGROUND
           8.      The asserted Sysmex ’350 Patent and ’351 Patent (collectively, “the Asserted

   Patents”) purport to describe an improvement in hematology analyzers. The “Field of the

   Invention” section of the specification states “[t]he present invention relates to a sample analyzer

   and computer program product capable of measuring not only blood, but also body fluids other

   than blood such as cerebrospinal fluid (spinal fluid), fluid of the thoracic cavity (pleural fluid),

   abdominal fluid and the like.” This description of the invention inaccurately and misleadingly

   suggests that prior art systems measured only blood whereas the purportedly novel analyzer of

   the patent application measured both blood and body fluids. However, several years before

   Sysmex filed its earliest related patent application, both BCI and Sysmex had made, used and

   described hematology systems for measuring both blood and body fluids.

           9.      BCI and Sysmex are competitors. Prior to the critical date of the ’350 and ’351

   patents, both parties made and sold automated hematology analyzers, which performed blood

   and body fluid tests in clinical laboratories. These analyzers measured and reported information

   about the composition of cells in blood and body fluid samples. For example, the prior art

   analyzers measured red blood cell counts, white blood counts, hemoglobin and other parameters

   for blood. The prior art analyzers also are capable of measuring and reporting body fluid

   information such as total nucleated cell counts.

                                       The Sysmex Patents in Suit

           10.     A copy of the ’350 patent is attached as Exhibit A to Plaintiffs’ Complaint.

           11.     A copy of the ’351 patent is attached as Exhibit B to Plaintiffs’ Complaint.

           12.     By paragraph 4 of their Complaint, Plaintiffs allege that they are “the assignees of

   the Patents, and are the co-owners of the entire right, title, and interest in and to the Patents,



                                                      14
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 78 of 122 PageID #: 7187




   including the right to enforce and to recover damages for any current or past infringement of the

   Patents.”

          13.     The critical date of the ’350 patent for prior art purposes is no earlier than January

   31, 2007.

                  a.     Sysmex’s ’350 patent issued from U.S. Patent Application Serial No.

          16/214,417 (“the ’417 application”), which Sysmex filed on December 10, 2018.

          Through a series of continuation applications, the ’417 application claims priority to U.S.

          Patent Application Serial No. 12/023,830 (“the ’830 application”), which Sysmex filed in

          the United States on January 31, 2008.

                  b.     Although the ’830 application purports to claim priority to earlier Japanese

          applications filed on February 1, 2007, and March 30, 2007, the earliest possible effective

          filing date of the ’350 patent for purposes of prior art under 35 U.S.C. § 102(b) (pre-AIA)

          is January 31, 2008, the date of the earliest United States application to which the ’417

          application claims priority.

          14.     The critical date of the ’351 patent for prior art purposes is also no earlier than

   January 31, 2007.

                  a.     Sysmex’s ’351 patent issued from U.S. Patent Application Serial No.

          16/363,694 (“the ’694 application”), which Sysmex filed on March 25, 2019. Through a

          series of continuation applications, the ’694 application claims priority to U.S. Patent

          Application Serial No. 12/023,830 (“the ’830 application”), which Sysmex filed in the

          United States on January 31, 2008.

                  b.     Although the ’830 application purports to claim priority to earlier Japanese

          applications filed on February 1, 2007, and March 30, 2007, the earliest possible effective



                                                    15
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 79 of 122 PageID #: 7188




             filing date of the ’351 patent for purposes of prior art under 35 U.S.C. § 102(b) (pre-AIA)

             is January 31, 2008, the date of the earliest United States application to which the ’694

             application claims priority.

                    c.      At least certain claims of the ’351 patent are not entitled to the benefit of

             any priority prior to its filing date of March 25, 2019 because they claim subject matter

             that was not disclosed in any earlier patent application to which the benefit of priority

             was claimed.

             15.    The patents in suit issued from a long chain of applications claiming priority to

   the ’830 application. Sysmex obtained at least four earlier patents from this chain of

   applications, all having the same patent specification and drawings. These patents include U.S.

   Patent 8,440,140 (the ’140 patent”), which issued on May 13, 2013 from the ‘830 application;

   U.S. Patent 8,968,661 (“the ’661 patent”), which issued on March 3, 2015 from a continuation

   (U.S. Patent Application Serial No. 13/891,667) of the ’830 application; U.S. Patent 9,933,414,

   which issued on April 3, 2018 from a further continuation application (U.S. Patent Application

   Serial No. 14/595,319); and U.S. Patent 10,151,746 (“the ’746 patent”), which issued on

   December 11, 2018 from yet another continuation application (U.S. Patent Application Serial

   No. 15/908,339).

             16.    This is not the first patent infringement lawsuit brought by Sysmex against BCI

   regarding a patent issuing from an application which claims priority to the ’830 application. On

   December 11, 2018, Sysmex filed a lawsuit against BCI, asserting infringement of the ’746

   patent.

             17.    On February 13, 2019, Sysmex dismissed without prejudice its lawsuit involving

   the ’746 patent.



                                                      16
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 80 of 122 PageID #: 7189




          18.     At least the independent claims of the ’350 and ’351 patent are obvious in view of

   the claims in one or more of the prior Sysmex patents issuing from the same chain of

   applications, including at least the ’746 patent.

                                      Sysmex’s Prior Art Systems

          19.     More than one year prior to the filing date of the patents in suit, Sysmex made and

   sold prior art hematology analyzers, including at least the XE-2100, XT-2000i and XT-1800i

   analyzers, that were used for measuring both blood and body fluids.

          20.     Sysmex or others had stated in printed publications and marketing materials that

   such prior art hematology analyzers could be used for measuring both blood and body fluids.

   Sysmex further printed and made manuals available for these analyzers, instructing users on how

   to operate them for body fluid analysis. These marketing materials and manuals were publicly

   available prior to January 31, 2007. These manuals and marketing materials constitute prior art

   to the patent applications that became the patents in suit.

          21.     The claims of the patents in suit cover Sysmex’s own prior art products, or at best

   cover only obvious software modifications of Sysmex’s own prior art products. These prior art

   products measured both blood and body fluids. One such Sysmex prior art product was the XE-

   2100 hematology analyzer system.

          22.     Several figures of the Asserted Patents are copied or derived from prior art printed

   publications created by Sysmex. More specifically, Sysmex’s prior art hematology analyzers

   sold prior to January 31, 2007, include the “XE-2100” unit, which Sysmex described in a printed

   publication entitled, “Operator’s Manual, Automated Hematology Analyzer, XE-2100, Main

   Unit” ( the “XE-2100 Operator’s Manual”) and attached as Exhibit 1. Sysmex printed and made




                                                       17
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 81 of 122 PageID #: 7190




   the XE-2100 Operator’s Manual publicly available prior to January 31, 2007. This manual

   constitutes prior art to the Asserted Patent applications.

                  a.      Figure 1 of the Asserted Patents was copied from the prior art as a portion

          of Figure 1-1 of the prior art XE-2100 Operator’s Manual. These figures are illustrated

          below (callout oval added to the Figure 1-1 of the XE-2100 Operator’s Manual).

                   Asserted Patents                        Prior Art XE-2100 Operator’s Manual




                  b.      The information of Figure 2 of the Asserted Patents likewise appears in

          the Sysmex prior art. Figure 7-25 of the XE-2100 Operator’s Manual is entitled




                                                    18
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 82 of 122 PageID #: 7191




         “Electrical System Block Diagram of Main Unit,” and includes the same components and

         arrangement as Fig. 2 of the Asserted Patents.

                              Asserted Patents, Fig. 2 (Annotated)




                      Prior Art XE-2100 Operator’s Manual (Annotated)




                                                 19
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 83 of 122 PageID #: 7192




                c.         Figure 3 of the Asserted Patents combines several figures from the prior

         art XE-2100 Operator’s Manual. Figure 7-5 and 7-6 from the prior art manual are

         reproduced below.

                                                        Prior Art XE-2100 Operator’s Manual
        Asserted Patents, Fig. 3 (Annotated)
                                                                    (Annotated)




         Additional figures in the prior art XE-2100 that relate to Fig. 3 of the ‘350 patent include

         Figs. 7-7 through 7-11, Fig. 7-15, and Fig. 7-17. Each of these figures illustrates a

         physical relationship between diluents, sample tubes, sample valve, and an optical

         detector block.




                                                   20
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 84 of 122 PageID #: 7193




               d.      Figure 4 of the Asserted Patents is substantially identical to Figure 7-4 of

         the prior art XE-2100 Operator’s Manual.

               Asserted Patents                       Prior Art XE-2100 Operator’s Manual




               e.      Figure 5 of the Asserted Patents is substantially identical to Figure 7-2 of

          the prior art XE-2100 Operator’s manual.

              Asserted Patents                       Prior Art XE-2100 Operator’s Manual




                                                21
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 85 of 122 PageID #: 7194




                f.       Figure 6 of the Asserted Patents purports to “show[] the HGB detection

          unit.” This unit is substantially identical to that illustrated in Figure 7-8 of the prior art

          XE-2100 Operator’s Manual (reproduced below with an oval added).

               Asserted Patents                          Prior Art XE-2100 Operator’s Manual




                g.       The flowchart of Figure 7 of the Asserted Patents includes a description of

          an analyzer’s operation for processing blood and for processing a body fluid. The

          portion of the flowchart for processing body fluids includes several of the identical steps

          for processing blood. The portion of the flowchart for processing blood was included

          with the prior art XE-2100 Operator’s Manual. In addition, Table 1-1 of the prior art




                                                    22
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 86 of 122 PageID #: 7195




          XE-2100 Operator’s Manual describes the same sequence and further includes a “Post-

          analysis check.”

                Asserted Patents                    Prior Art XE-2100 Operator’s Manual




                                               23
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 87 of 122 PageID #: 7196




                   h.    The screen layout of Figure 8 of the Asserted Patents is shown in several

          illustrations of the prior art XE-2100 Operator’s Manual. Figure 2-13 is shown as an

          example screen display of the prior art XE-2100 Operator’s Manual.

                   Asserted Patents                       Prior Art XE-2100 Operator’s Manual




                         i.      Figure 12 of the Asserted Patents is substantially identical to that

                  illustrated in Figure 7-12 of the prior art XE-2100 Operator’s Manual.

            Asserted Patents                       Prior Art XE-2100 Operator’s Manual




          23.     The XE-2100 Operator’s Manual discloses every claimed hardware arrangement

   in the ’350 patent and the ’351 patent, which were not included in any other reference before the


                                                   24
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 88 of 122 PageID #: 7197




   USPTO during prosecution of the Asserted Patents. However, despite the significant overlap

   between the description of the Asserted Patents and the prior art XE-2100 Operator’s Manual,

   Sysmex did not identify or acknowledge the XE-2100 Operator’s Manual or any information in

   the figures or in the specification of the Asserted Patents as “prior art.”

          24.     In an unrelated Sysmex patent application, U.S. Patent Application Serial No.

   11/374,109, (“the ’109 application”), Sysmex submitted an Information Disclosure Statement on

   March 14, 2006, disclosing Chapter 7 of the XE-2100 OPERATOR’S MANUAL. The ’109

   application was entitled “Sample Analyzer and Sample Analyzing Method” and pertained to

   analysis of blood on a hematology analyzer. It published as U.S. Patent Publication No.

   2006/0210438 under 35 U.S.C. § 122(b) on September 21, 2006, and later issued as U.S. Patent

   No. 9,243,993 on January 26, 2016. The ’109 application specifically references the Sysmex

   XE-2100 analyzer. The submitted Chapter 7 of the XE-2100 Operators Manual, made before the

   critical date of the Asserted Patents, contains the majority of the prior art figures described

   above, which were also later included in the applications for the Asserted Patents.

          25.     The ’109 application lists as the first-named inventor Mr. Takaaki Nagai, a senior

   director of engineering at Sysmex. Mr. Nagai is the same inventor who is first-named on the

   Asserted Patents. On information and belief, from at least March 2006 to the present, Mr. Nagai

   has actively participated in the process of prosecuting Sysmex patent applications and reviewing

   patents and prior art.

          26.     By no later than March 14, 2006, Sysmex, its attorneys, and inventors of the

   Asserted Patents, including at least Mr. Nagai, were aware of the XE-2100 Operator’s Manual

   and particularly the contents of Chapter 7. Nevertheless, Sysmex did not disclose the XE-2100




                                                     25
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 89 of 122 PageID #: 7198




   Operator’s Manual as an item of prior art for the Asserted Patent applications or for any

   application to which the Asserted Patents claim the benefit of priority.

          27.     The prior art Sysmex XE-2100 hematology analyzer was described as measuring

   and analyzing blood and body fluids.

                  a.      A printed publication created by Sysmex and entitled “XE-Series Body

                          Fluid Application,” a copy which is attached as Exhibit 2, described the

                          use of the XE-series analyzers for both blood and body fluids. This

                          publication, which has a copyright date of 2004 and metadata showing a

                          last modified date of 2006, is prior art to the Asserted Patents.

                  b.      The XE-Series Body Fluid Application publication further states “A

                          logical step in blood cell analysis is the application of automated body

                          fluid testing. The XE-Series analyzers with XE pro software now brings

                          the power of fluorescent flow cytometry to body fluid analysis.”

                  c.      Sysmex applied for and received Food & Drug Administration (“FDA”)

                          approval for its XE-Series Body Fluid Application in 2004, under 510(K)

                          No. 040073. Sysmex updated its user manuals for the XE-2100 shortly

                          thereafter to reflect the availability of the XE-2100 for body fluid use.

                          The then-new “Appendix C: Body Fluid Application” section of the XE-

                          2100 Information Processing Unit Operator’s Manual (“XE-2100 IPU

                          Manual”) (see, e.g., SCorp-Del00117686–702), for example, instructed

                          the user to analyze body fluids on the XE-2100 using “manual mode” and

                          setting the “Discrete” test in a substantially identical manner as described

                          in the Asserted Patents:



                                                     26
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 90 of 122 PageID #: 7199




                 Asserted Patents                          Prior Art XE-2100 IPU Manual
                                                         Appendix C: Body Fluid Application




                Col. 9, lines 35-39


          28.     The XE-2100 IPU Manual also instructed users to run the XE-2100 differently for

   body fluid analysis. For example, the XE-2100 IPU Manual instructed users to check

   background counts prior to analyzing body fluids to make sure they were in an acceptable range,

   and if not, to “perform an auto-rinse or blank measurement.” The XE-2100 IPU Manual further

   instructed users to “select ‘Auto Rinse’ on the function menu to execute an automatic rinse and

   background check” when specifically running the XE-2100 for body fluid analysis. On

   information and belief, Sysmex printed and made the XE-2100 IPU Manual publicly available

   prior to January 31, 2007. This manual constitutes prior art to the Asserted Patent applications.

          29.     Sysmex’s 2004 FDA submission for the XE-Series Body Fluid Application

   included a version of the XE-Series Body Fluid Application publication as “a draft of the sales

   literature for the XE-2100 Series, automated hematology analyze (sic), body fluid application.”

   Although Sysmex designated certain portions of its submission as confidential, Sysmex did not

   designate the draft XE-Series Body Fluid Application publication as confidential in its

   submission. Sysmex’s 2004 FDA submission for the XE-Series Body Fluid Application was

   specifically referenced in a 2006 journal article, by Shen, P. et al., “Cholesterol Crystals Causing

   Falsely Elevated Automated Cell Count,” American Journal of Clinical Pathology 125:358-363

                                                    27
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 91 of 122 PageID #: 7200




   (2006), stating “Several manufacturers of automated hematology instruments have obtained FDA

   approval for performing cell counts on body fluids (for example, Coulter LH750, Beckman

   Coulter, approval No. 510(K)050057; Sysmex XE-2100, Sysmex, Mundelein, IL, approval No.

   510(K)040073; and Advia 120[cerebrospinal fluid WBC, WBC differential, and RBC counts],

   Bayer, Tarrytown, NY approval No. 510(K)022331).”

          30.     Despite the relevance of the XE-2100’s ability and usage to analyze body fluids in

   a similar manner and using identical hardware as described and claimed in the Asserted Patents,

   Sysmex did not disclose the prior art XE-Series Body Fluid Application publication, the XE-

   2100 IPU Manual, the 2004 FDA filing for the XE-Series Body Fluid Application, or any other

   information regarding analyzing body fluids on the XE-2100 to the USPTO during prosecution

   of the Asserted Patents.

          31.     Sysmex sold other prior art hematology analyzers related to the XE-2100 that also

   had the ability to analyze body fluids in a manner similar to that claimed in the Asserted Patents.

   For example, in 2006 Sysmex received FDA approval for a Body Fluid Application on smaller

   hematology analyzers, the XT-1800i and XT-2000i, under FDA 510(K) No. 061150. The XT-

   Series Body Fluid Application listed the XE-Series Body Fluid Application as a predicate device.

          32.     As it did with the XE-Series, in 2006 Sysmex published a marketing publication,

   “XT-Series Body Fluid Application,” (see, e.g., SAI-Del00003411) and updated its XT-

   2000i/XT-1800i manuals to include a similar section instructing users on how to use those

   hematology analyzers to analyze body fluids other than blood. Like the manuals for the XE-

   2100, the updated XT-2000i/XT-1800i Instructions For Use manuals (“XT-IFU Manual”) (see,

   e.g., SCorp-Del00117489–SCorp-Del00117500) included specific instructions by which the




                                                   28
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 92 of 122 PageID #: 7201




   analyzer was to operate for body fluid analysis, including selection of a manual mode and

   performing an auto-rinse to ensure background counts are reasonable.

          33.     On information and belief, Sysmex printed and made the XT-IFU Manual

   publicly available prior to January 31, 2007. This manual constitutes prior art to the Asserted

   Patent applications.

          34.     Despite the relevance of the XT-2000i/XT-1800i’s ability and usage to analyze

   body fluids in a similar manner and using at least similar hardware as described and claimed in

   the Asserted Patents, Sysmex did not disclose the prior art XT-Series Body Fluid Application

   publication, the XT-IFU Manuals, the FDA submission on the XT-Series Body Fluid

   Application, or any other information regarding analyzing body fluids on the XT-2000i/XT1800i

   to the USPTO during prosecution of the Asserted Patents.

          35.     The XE-2100 contained every claimed hardware arrangement in the ’350 patent

   and the ’351 patent, and the software in the Sysmex prior art products either included every

   additional claimed feature, or at a minimum, would have been understood to be readily modified

   in a logical manner to include every additional claimed feature.

          36.     At a minimum, therefore, the various matter claimed in the patents in suit are

   either anticipated by, or would have been obvious to a person of ordinary skill in the art based

   on, Sysmex’s own prior art products.

     Prosecution of the Asserted Patents and Sysmex’s Failure to Disclose Material Prior Art

          37.     On December 10, 2018 and March 25, 2019, the same dates that Sysmex

   Corporation filed, respectively, the ’417 application that led to the ’350 patent and the ’694

   application that led to the ’351 patent, Sysmex’s attorney, Mr. Tadashi Horie of the law firm




                                                   29
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 93 of 122 PageID #: 7202




   Brinks, Gilson & Lione, submitted with each application a “Certification and Request for

   Prioritized Examination.” The USPTO granted Sysmex’s requests for expedited examination.

          38.      With the ’417 application, Sysmex, through the named inventors and prosecuting

   attorneys, filed Information Disclosure Statements on December 10, 2018 and March 6, 2019,

   listing over 200 references. The Information Disclosure Statements were signed by Mr. Horie.

   By this time, Sysmex, Mr. Nagai and/or Mr. Horie were aware of the XE-2100 Operator’s

   Manual (including Chapter 7), the XE-Series Body Fluid Application publication, the XE-2100

   IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and information or

   publications regarding the ability to analyze body fluids on the XE-2100, XT-2000i and XT-

   1800i. Sysmex, Mr. Nagai and/or Mr. Horie were also aware of the materiality of these prior art

   references and information to the patentability of the claims. Despite this awareness, Sysmex

   and its attorneys withheld from these Information Disclosure Statements the XE-2100 Operator’s

   Manual (including Chapter7), the XE-Series Body Fluid Application publication, the XE-2100

   IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and any

   information or publications regarding the ability to analyze body fluids on the XE-2100, XT-

   2000i and XT-1800i’s. Sysmex also withheld from the PTO its prior sales activities regarding its

   XE-2100 hematology analyzers for use with body fluids. Sysmex also withheld from the PTO

   any information regarding customer usage of the XE-2100, XT-2000i and XT-1800i for

   analyzing body fluids prior to the critical date using the XE-Series or XT-Series Body Fluid

   Applications.

          39.      On March 19, 2019, the USPTO mailed a Notice of Allowance for the ’417

   application. On April 17, 2019, the USPTO mailed a Notice of Allowance for the ’694

   application. Both Notices of Allowance gave as the sole reason for allowance that “the cited



                                                  30
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 94 of 122 PageID #: 7203




   prior art neither teaches nor fairly suggests a sample analyzer comprising” the listed elements of

   the then-independent claims.

          40.      Rather than pay the issue fees, Sysmex instead re-opened prosecution for both of

   the Asserted Patent applications on June 17, 2019 by filing a Request for Continued

   Examination, including amendments that significantly amended claim language. Sysmex also

   submitted additional Information Disclosure Statements on June 17, 2019 and on June 24, 2019,

   for each of the Asserted Patent applications. Mr. Horie signed the Requests for Continued

   Examination and the Information Disclosure Statements for both applications. Sysmex, through

   the named inventors and prosecuting attorneys, again withheld from the PTO the XE-2100

   Operator’s Manual (including Chapter 7), the XE-Series Body Fluid Application publication, the

   XE-2100 IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and any

   information or publications regarding the ability to analyze body fluids on the XE-2100, XT-

   2000i and XT-1800i’s. Sysmex also withheld from the PTO its prior sales activities regarding its

   XE-2100 hematology analyzers for use with body fluids. Sysmex also withheld from the PTO

   any information regarding customer usage of the XE-2100, XT-2000i and XT-1800i for

   analyzing body fluids prior to the critical date using the XE-Series or XT-Series Body Fluid

   Applications. Sysmex, Mr. Nagai and/or Mr. Horie were aware of the materiality of these prior

   art references and information to the patentability of the amended claims in the ’417 and ’694

   applications.

          41.      The PTO mailed a new Notice of Allowance for the ’694 application on June 27,

   2019, and for the ’417 application on July 10, 2019. Both Notices of Allowance gave as the sole

   reason for allowance, “the cited prior art neither teaches nor fairly suggests a sample analyzer

   further comprising the recited controller programmed as claimed.”



                                                   31
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 95 of 122 PageID #: 7204




          42.     Sysmex paid the issue fees for the ’694 application on July 2, 2019 (five days

   after allowance), and for the ’417 application on July 10, 2019 (the same day as allowance). Mr.

   Horie signed the Issue Fee Transmittals for both applications. The Asserted Patents both issued

   on September 3, 2019, less than nine months after Sysmex Corporation filed the ’417 application

   and less than six months after it filed the ’694 application. Sysmex filed the present lawsuit

   asserting the Asserted Patents against BCI on the same day.

          43.     Sysmex, the Sysmex inventors and prosecuting attorney intentionally withheld the

   prior art XE-2100 Operators Manual, the prior art XE-Series Body Fluid Application publication,

   the prior art XE-2100 IPU Manual including the Body Fluid Application appendix, and the prior

   art XE-Series Body Fluid Application FDA submission from the USPTO during the prosecution

   of the Asserted Patents. This was material information that the Sysmex inventors and

   prosecuting attorney were aware of and should have disclosed.

          44.     Sysmex, the Sysmex inventors and prosecuting attorney also intentionally

   withheld the prior art XT-Series Body Fluid Application publication, the XT-2000i/XT-1800i

   IFU Manual including the Body Fluid Application appendix, and the prior art XT-Series Body

   Fluid Application FDA submission from the USPTO during the prosecution of the Asserted

   Patents. This was material information that the Sysmex inventors and prosecuting attorney were

   aware of and should have disclosed.

          45.     In addition, Sysmex, the Sysmex inventors and prosecuting attorney intentionally

   did not inform the USPTO that portions of the Asserted Patent specification were copied or

   derived from the XE-2100 Operators Manual. This was material information that the Sysmex

   inventors and prosecuting attorney were aware of and should have disclosed.




                                                   32
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 96 of 122 PageID #: 7205




          46.     The Sysmex inventors and prosecuting attorney had an obligation to inform the

   USPTO that the claimed “analyzers” of the Asserted Patents could not be distinguished from the

   Sysmex prior art on the basis of hardware components, such as the claimed detectors. Rather,

   the subject matter that Sysmex claimed as its invention differed from Sysmex’s prior art XE-

   Series products, if at all, only with respect to software modifications.

          47.     At least claim 1 of the ’350 patent is anticipated by the sale, offer for sale, and/or

   use of the XE-2100 analyzer for body fluid analysis, as described in XE-2100 Operator’s

   Manual, XE-2100 IPU Manual, XE-Series Body Fluid Application publication, and XE-Series

   Body Fluid Application FDA submission. The USPTO would not have issued at least claim 1 of

   the ’350 patent if Sysmex had disclosed the XE-2100 analyzer’s approved, marketed, and

   document use for analysis of body fluids prior to the critical date.

          48.     At least claim 1 of the ’350 patent is anticipated by the prior art publications XE-

   2100 Operator’s Manual, XE-2100 IPU Manual, XE-Series Body Fluid Application publication,

   and XE-Series Body Fluid Application FDA submission insofar as they are considered a single

   reference. The USPTO would not have issued at least claim 1 of the ’350 patent if Sysmex had

   disclosed these publications during prosecution of the Asserted Patent applications.

          49.     The USPTO further would not have issued the claims of the Asserted Patents (as

   apparently construed by Sysmex to cover the accused products) if Sysmex had disclosed that

   every claimed hardware arrangement was in the prior art XE-2100 products and that the software

   in the prior art XE-2100 products could be readily modified in a logical manner to include every

   additional claimed feature.




                                                    33
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 97 of 122 PageID #: 7206




          50.     It would have been obvious to a person of ordinary skill in the art to implement

   software changes on the XE-2100 to implement each of the various features claimed in the

   Asserted Patents.

          51.     As a direct result of Sysmex’s failures to cite material information to the USPTO,

   including failures by its employee, Mr. Nagai, and its attorney, Mr. Horie, the US Examiner was

   unaware of Sysmex’s own prior art that either disclosed the claimed inventions or differed from

   them in only obvious ways.

          52.     Sysmex was aware of its own prior art Sysmex manuals, publications, FDA

   submissions, and information regarding sales and usage, as described and identified above,

   during the prosecution of the Asserted Patents.

          53.     Sysmex knew, during the prosecution of the Asserted Patents, that its own prior

   art Sysmex manuals, publication, FDA submission, and information regarding sales and usage,

   as described and identified above, was material to the patentability of the claims in the Asserted

   Patents.

          54.     Sysmex made a deliberate decision to withhold its own prior art Sysmex manuals,

   publication, FDA submission, and information regarding sales and usage, as described and

   identified above, with an intent to deceive the US Examiner.

          55.     But for Sysmex’s intentional choice to withhold the prior art Sysmex manuals,

   publications, FDA submissions, and information regarding sales and usage, the claims of the

   Asserted Patents would not have issued.

          56.     Accordingly, Sysmex’s fraudulent conduct before the USPTO was inequitable,

   and the Asserted Patents are unenforceable.




                                                     34
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 98 of 122 PageID #: 7207




                   OTHER RELATED ACTS OF MISCONDUCT BY SYSMEX
          57.     Sysmex, through its agents and counsel Brinks, Gilson & Lione (“Brinks”),

   unlawfully used BCI’s confidential, proprietary, and trade secret information to prosecute the

   ’417 and ’694 applications from which the Asserted Patents issued.

          58.     Since November 2017, Sysmex and BCI have been involved in another patent

   infringement lawsuit entitled Beckman Coulter Inc. v Sysmex America Inc., Civil Action No.

   1:17-cv-24049-DPG (S.D. Fla.), which BCI filed in the U.S. District Court for the Southern

   District Court of Florida. The Florida Court subsequently transferred the action to the Northern

   District Court of Illinois, where it received Civil Action No. 1:18-cv-6563 (“the Illinois Action”).

   The Illinois Action, like this action, relates to automated laboratory equipment including

   hematology analyzers. Sysmex, through Brinks and Mr. Horie, took advantage of the discovery

   process in the Illinois Action to access confidential, proprietary, and trade secret information

   about BCI’s analyzers, namely the UniCel DxH 600, UniCel DxH 800, UniCel DxH 801, UniCel

   DxH 1600, UniCel DxH 1601, UniCel DxH 2400, UniCel DxH 2401, UniCel DxH 900, UniCel

   DxH 900 SMS, UniCel DxH 900-2, UniCel DxH 900-2 SMS, UniCel DxH 900-3, and UniCel

   DxH 900-3 SMS hematology analyzers (collectively, the “DxH products”).

          59.     At all times after BCI produced confidential information through the discovery

   process in the Illinois Action, Sysmex and any of its counsel that accessed confidential BCI

   information had an obligation to refrain from misappropriating discovery materials for purposes

   unrelated to the litigation. Despite this obligation, Sysmex, through Brinks and Mr. Horie, used

   BCI’s confidential, proprietary, and trade secret information to amend the claims of the ’417 and

   ’694 applications during prosecution in an attempt to reach the DxH products. The patent claims

   of the Asserted Patents were obtained so that Sysmex could accuse BCI of infringement in the

   present action. Sysmex did not have any patent claims that colorably covered any of BCI’s

                                                    35
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 99 of 122 PageID #: 7208




   hematology instruments until after its counsel at Brinks obtained confidential information

   obtained through discovery in the Illinois Action.

          60.     BCI has invested considerable time and resources in the research and

   development of the DxH products. By misappropriating BCI’s confidential, proprietary, and

   trade secret information relating to the DxH products, Sysmex, through Brinks and Mr. Horie,

   has not only undermined BCI’s competitive position, but also forced BCI to spend significant

   amount of resources to defend a lawsuit that should not have been brought.

                  BCI’s Confidential, Proprietary, and Trade Secret Information

          61.     BCI is an industry leader in diagnostics and equipment for biomedical research

   and testing. BCI’s technologies improve the productivity of medical professionals and scientists

   supplying critical information for improving patient health and delivering trusted solutions for

   research and discovery. BCI’s technologies are used in thousands of hospitals and laboratory

   facilities worldwide, including those in the U.S.

          62.     To maintain its position as an industry leader, BCI dedicates time and resources to

   innovation. Through this process, BCI has accumulated a significant amount of confidential,

   proprietary, and trade secret information. The success of BCI’s business relies on this

   information.

          63.     In fact, at least part of the competitive edge that BCI enjoys is owed to the

   confidential, proprietary, and trade secret information that it holds for the DxH products. Such

   information includes know-how and facts concerning the development, testing, engineering, and

   functionality of the DxH products, as well as financial and marketing information relating to the

   manufacturing and sale of such products. These trade secrets are neither shared with BCI’s

   customers nor disclosed to the public.


                                                   36
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 100 of 122 PageID #:
                                    7209



         64.     Source code is among the trade secrets that BCI holds closely. As one of BCI’s

  crown jewels, the source code for the DxH products contains intricate details relating to their

  operations and controls. The software design for the DxH products also resides within the source

  code. Similar to other trade secrets guarded by BCI, source code is not available or accessible to

  the public. In fact, only a limited number of employees within BCI have access to the source

  code for the DxH products. Keeping this information secret prevents BCI’s competitors from

  reproducing or stealing BCI’s crown jewels, enabling BCI to maintain its competitive edge in the

  U.S. and global market for diagnostics and biomedical research and testing equipment.

                           The Illinois Action and the Protective Order

         65.     On November 3, 2017, BCI filed a complaint against Sysmex in the Southern

  District Court of Florida, alleging, inter alia, that Sysmex’s XN-Series hematology analyzers

  infringe United States Patent No. 6,581,012 (“the ’012 patent”). See Beckman Coulter, Inc. v.

  Sysmex America, Inc. and Sysmex Corp., No. 1:17-cv-24049-GAYLES (S.D. Fla.). The ’012

  patent relates to an automated laboratory software architecture.

         66.     On September 19, 2018, the Southern District Court of Florida transferred the

  case to the Northern District Court of Illinois. See Beckman Coulter, Inc. v. Sysmex America, Inc.

  and Sysmex Corp., No. 1:18-cv-06563 (N.D. Ill.). The Illinois Action is ongoing.

         67.     Brinks represents Sysmex in the Illinois Action.

         68.     Early in the Illinois Action—and before any confidential, propriety, and trade

  secret information was produced—Sysmex and BCI negotiated for and agreed to be bound by a

  protective order (the “Protective Order”) to protect confidential information produced in

  discovery from improper disclosure and misuse.




                                                  37
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 101 of 122 PageID #:
                                    7210



         69.     On July 11, 2018, Sysmex and BCI jointly moved the Southern District Court of

  Florida for entry of the Protective Order, acknowledging that the litigation “may require the

  production of documents and disclosure of testimony and other information involving trade

  secrets or confidential research and development or commercial information.” (Joint Mot. For

  Entry of Protective Order, ¶ 1, ECF No. 62.) The court entered the Protective Order as Docket

  Item No. 63. A true and correct copy of the Protective Order is attached hereto as Exhibit 3.

         70.     The Protective Order recognizes three categories of protected information.

         71.     First, the Protective Order recognizes “Confidential Information” as:

         information concerning a Person's business operations, processes, and technical and
         development information within the scope of Rule 26(c)(1)(G) [of the Federal
         Rules of Civil Procedure], the disclosure of which is likely to harm, that Person's
         competitive position, or the disclosure of which would contravene an obligation of
         confidentiality to a third person or to a Court.

  (Protective Order, ¶ 2(c).)

         72.     Second, the Protective Order recognizes “Highly Confidential Information –

  Attorney’s Eyes Only” as:

         information within the scope of Rule 26(c)(1)(G) [of the Federal Rules of Civil
         Procedure] that constitutes business or technical trade secrets or plans more
         sensitive or strategic than Confidential information, the disclosure of which is likely
         to significantly harm that Person's competitive position, or the disclosure of which
         would contravene an obligation of confidentiality to a third person or to a Court,
         including particularly sensitive confidential information that a Person believes in
         good faith cannot be disclosed to a Recipient without threat of injury because such
         information contains trade secret or other proprietary or commercially sensitive
         information.

  (Protective Order, ¶ 2(d).)

         73.     Third, the Protective Order recognizes “Highly Confidential Information – Source

  Code” as:

         any source code (including comments contained therein), human-readable
         programming language text that defines software, firmware, or electronic hardware
         descriptions, object code, Register Transfer Level (“RTL”) files, Hardware

                                                   38
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 102 of 122 PageID #:
                                    7211



          Description Language (“HDL”) tiles, or other hardware description language, live
          data (i.e. data as it exists residing in a database or databases), or pseudo-source-
          code (i.e., a notation resembling a programming language but not intended for
          actual compilation, which usually description of the computations to be carried out)
          (“Source Code”) more sensitive or strategic than Confidential information, the
          disclosure of which is likely to significantly harm that Person's competitive
          position, or the disclosure of which would contravene an obligation of
          confidentiality to a third person or to a court combines some of the structure of a
          programming language with an informal natural-language.

  (Protective Order, ¶ 2(e).)

          74.    Pursuant to Paragraph 4(a) of the Protective Order, any individual who receives

  information designated as “Confidential,” “Highly Confidential – Attorney’'s Eyes Only,” or

  “Highly Confidential – Source Code” may use the information for the prosecution or defense of

  the infringement action, but not for any other purposes, such as patent prosecution.

          75.    Pursuant to Paragraph 4(b) of the Protective Order, counsel for the parties are

  responsible for the control and distribution of information designated as “Confidential,” “Highly

  Confidential – Attorney’s Eyes Only,” or “Highly Confidential – Source Code.”

          76.    Pursuant to Paragraph 4(c) of the Protective Order, information designated as

  “Confidential” may be disclosed only to a limited number of individuals, such as the opposing

  party’s litigation counsel, two employees of that party, and experts retained specifically for the

  litigation.

          77.    Pursuant to Paragraph 4(d) of the Protective Order, information designated as

  “Highly Confidential – Attorney’s Eyes Only” or “Highly Confidential – Source Code” may be

  disclosed only to an even more limited number of individuals, such as the opposing party’s

  litigation counsel and experts retained specifically for the litigation.

          78.    Pursuant to Paragraphs 5(a) and 5(c) of the Protective Order, only those who are

  eligible to view information designated as “Highly Confidential – Source Code” may inspect—



                                                    39
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 103 of 122 PageID #:
                                    7212



  but not copy—the opposing party’s source code. After inspection, limited hard copies of

  information designated as “Highly Confidential – Source Code” may be produced upon request.

         79.     Pursuant to Paragraph 10 of the Protective Order, counsel for the parties are

  precluded from prosecuting certain patent applications during the pendency of the litigation.

  Specifically, Paragraph 10 contains a prosecution bar, which states as follows:

         Any person permitted to receive technical information from a producing party that
         is designated Highly Confidential – Attorney’s Eyes Only, or Highly Confidential
         - Source Code information (collectively “Highly Sensitive Technical Material”),
         and who obtains, receives has access to, or otherwise learns, in whole or in part, the
         other Party’s Highly Sensitive Technical Material under this Order shall not
         prepare, prosecute, supervise, or assist in the preparation or prosecution of any
         patent application pertaining to the field of the invention of the patent/s-in-suit on
         behalf of the receiving Party or its acquirer, successor, predecessor, or other
         affiliate during the pendency of this Action and for one year after its conclusion,
         including any appeals.

  (Protective Order, ¶ 10 (emphasis added).)

         80.     Under the Protective Order, the parties and their counsel had a duty to maintain

  the secrecy of any information designated as “Confidential,” “Highly Confidential – Attorney’'s

  Eyes Only,” or “Highly Confidential – Source Code” and to restrict the use of such information

  to only the purposes permitted under the Protective Order.

         81.     The Protective Order remains binding on the parties and their counsel after the

  transfer of the case from Florida to the Northern District Court of Illinois. In other words, those

  who receive information designated as “Confidential,” “Highly Confidential – Attorney'’s Eyes

  Only,” or “Highly Confidential – Source Code” in the Illinois Action remain obligated to

  maintain the secrecy of the information and to limit the use of the information to only the

  purposes permitted under the Protective Order.

         82.     Sysmex and BCI also negotiated for and agreed to be bound by a protective order

  in this Action (the “Delaware Protective Order”) to protect confidential information produced in


                                                   40
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 104 of 122 PageID #:
                                    7213



  discovery in this Action from improper disclosure and misuse. The provisions of the Protective

  Order and the Delaware Protective Order, and specifically the paragraphs cited above, are

  identical.

                                       Mr. Horie and Brinks

          83.    Mr. Horie is an attorney licensed in the State of Illinois. Mr. Horie has not filed

  an appearance in the Illinois Action, but is one of at least twelve Brinks attorneys who have

  represented or assisted Sysmex in the Illinois Action at one point or another.

          84.    According to Brinks’s website, Mr. Horie has been practicing law at Brinks since

  1992 and has been a shareholder at Brinks since 2003. Brinks also represents Mr. Horie to the

  public as having substantial expertise in patent prosecution and litigation with a “deep

  background in electrical and computer-related technologies” such as “computer-controlled

  medical diagnostic analyzers.”

          85.    Mr. Horie prosecutes and supervises the prosecution of patent applications on

  behalf of Sysmex, including those that relate to “electrical and computer-related technologies”

  and “computer-controlled medical diagnostic analyzers.” On information and belief, Mr. Horie

  has prosecuted over 100 patent applications for Sysmex since 2003.

          86.    Even though he has not filed an appearance with the court, Mr. Horie has been

  significantly involved in defending Sysmex in the Illinois Action. Among other things, Mr.

  Horie has

                                                                                        ; attended at

  least one deposition in which BCI’s highly confidential information was discussed; clandestinely

  received communications from BCI’s counsel relating to confidential and/or highly confidential

  information via a Brinks email distribution group; and attended a claim construction hearing for


                                                  41
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 105 of 122 PageID #:
                                    7214



  the ’012 patent. Mr. Horie has accessed and reviewed confidential and highly confidential

  information produced by BCI, including technical information.

           87.   In October 2020, as part of ongoing discovery in this Action, Sysmex requested

  an inspection of BCI’s source code for the DxH products. On October 27, Sysmex identified that

  Mr. Horie would accompany its technical expert for the source code inspection. BCI objected to

  Mr. Horie’s participation, citing the Protective Order, and asked for information regarding Mr.

  Horie’s prosecution activities. On October 28, Sysmex withdrew its request to have Mr. Horie

  participate in the inspection, without providing any additional information on Mr. Horie’s

  prosecution activities.

           88.   At all times relevant to this claim, Mr. Horie and Sysmex’s attorneys of record at

  Brinks were aware of the Protective Order.

           89.   At all times relevant to this claim, Sysmex and/or its counsel and Mr. Horie

  understood their duty under the Protective Order to maintain the secrecy of any confidential or

  highly confidential information, including source code information, that they receive from BCI

  and to restrict the use of such information to only the purposes permitted under the Protective

  Order.

           90.   Sysmex and/or its counsel and Mr. Horie also understood their duty under the

  Protective Order’s prosecution bar, which precludes Mr. Horie from “prepar[ing], prosecut[ing],

  supervis[ing], or assist[ing] in the preparation or prosecution of any patent application pertaining

  to the field of the invention” of the ’012 patent during the pendency of the Illinois Action.

  (Protective Order, ¶ 10.)




                                                   42
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 106 of 122 PageID #:
                                    7215



   Breach of the Protective Order and Misappropriation of BCI’s Confidential Information

         91.     On information and belief, Sysmex, through Brinks and Mr. Horie, planned to file

  and maintain a counter-patent infringement suit against BCI as retaliation for accusing Sysmex

  of infringement. In particular, Sysmex intended to advance the claim that the DxH products

  infringe Sysmex’s own patents. Because BCI contended in the Illinois Action that the DxH

  products practice the claims of the ’012 patent, Sysmex had a unique opportunity (through

  discovery) to learn about the technical features of the DxH products before filing a counter-suit.

         92.     By December 2018, BCI had produced over 65,000 pages of documents to Brinks

  in response to Sysmex’s discovery requests. Many documents were designated as “Highly

  Confidential – Attorney’s Eyes Only,” and contained inter alia, confidential, proprietary, and/or

  trade secret information concerning the research, development, testing, technical features,

  engineering, functionality, manufacture, sales and/or marketing of the DxH products.

         93.     On December 11, 2018, Sysmex sued BCI in the District Court of Delaware,

  alleging, among other things, that the importation, offer for sale, sale, and exportation of the

  DxH products infringe the ’746 patent. See Sysmex America, Inc. and Sysmex Corp. v. Beckman

  Coulter, Inc., No. 1:18-cv-01 951-CFC (D. Del) (the “First Delaware Action”). However, about

  two months later, and prior to BCI responding to the Complaint in that action, Sysmex filed a

  notice of voluntary dismissal of the case because it belatedly realized that the claims of the ’746

  patent were not infringed by the DxH products.

         94.     On February 12, 2019, BCI produced to Brinks over 15,000 documents totaling

  over 125,000 pages in response to discovery requests served in the Illinois Action. As most of

  these documents were designated as “Highly Confidential Information – Attorney’s Eyes Only,”

  this production contained a substantial amount of confidential, proprietary, and/or trade secret



                                                   43
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 107 of 122 PageID #:
                                    7216



  information relating to the research, development, testing, technical features, engineering,

  functionality, manufacture, sales and/or marketing of the DxH products.

         95.     In the meantime, Mr. Horie was prosecuting patent applications on behalf of

  Sysmex while being permitted access to BCI’s confidential, proprietary, and trade secret

  information produced in discovery. Mr. Horie filed the ’417 application on December 10, 2018,

  filed the ’694 application on March 25, 2019, and tended to the prosecution of those applications.

  The ’417 and ’694 applications were filed with “Track One” requests in order to expedite their

  examination by the USPTO.

         96.     The subject matter of the ’417 and ’694 applications relates to the field of

  invention of the ’012 patent.

         97.     At no point during the pendency of the Illinois Action did Sysmex or Brinks take

  any measures to prevent Mr. Horie from reviewing BCI’s confidential information. Nor did

  Sysmex or Brinks enforce the prosecution bar against him. The filing and prosecution of the

  ’417 and ’694 applications by Mr. Horie, therefore, violated at least the prosecution bar of the

  Protective Order.

         98.     The USPTO mailed a Notice of Allowance for the ’417 application on March 19,

  2019 and a Notice of Allowance for the ’694 application on April 17, 2019. On information and

  belief, Sysmex intended to assert any patents issuing from the ’417 and ’694 applications against

  BCI—but first, it sought to determine whether the claims of the ’417 and ’694 applications, as

  allowed at that time, could either encompass or be amended to encompass the operation of the

  DxH products. Instead of paying the issue fees, Sysmex, through Brinks and Mr. Horie,

  continued to use the tools of discovery to further access confidential, proprietary, and trade secret

  information relating to the DxH products.



                                                   44
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 108 of 122 PageID #:
                                    7217



         99.     In late April 2019, a Brinks attorney of record in the Illinois Action, on behalf of

  Sysmex, requested an inspection of the source code for the DxH products pursuant to the

  Protective Order.

         100.    Given that the Protective Order specifically provides for the protection of source

  code information in discovery, Sysmex and Brinks understood the source code for the DxH

  products is confidential and proprietary to BCI and constitutes trade secrets.

         101.    Using discovery permitted under the Federal Rules of Civil Procedure, Sysmex

  inspected BCI’s source code pursuant to the Protective Order. From May 6, 2019 to May 9,

  2019, Sysmex’s technical expert and attorney of record examined the source code for the DxH

  products.

         102.    After inspecting the code in the Illinois Action, Sysmex, through Brinks,

  requested that BCI produce printouts and native files of certain portions of this source code

  pursuant to Protective Order.

         103.    On June 12, 2019, BCI produced the requested printed materials and designated

  them as “Highly Confidential – Source Code” under the Protective Order.

         104.    Accordingly, by June 12, 2019, Mr. Horie, along with other Brinks attorneys, had

  access to a substantial amount of confidential, proprietary, and trade secret information from BCI

  relating to (1) the source code for the DxH products and (2) the development, testing, technical

  features, engineering, and/or functionality of the DxH products. Despite awareness and

  knowledge of the Protective Order, Mr. Horie did not cease prosecuting patent applications on

  behalf of Sysmex, and neither Sysmex nor its counsel took any steps to prevent Mr. Horie’s

  continued prosecution of patent applications.




                                                  45
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 109 of 122 PageID #:
                                    7218



         105.    On June 17, 2019, five days after receiving hard copies of BCI’s source code

  production, Mr. Horie re-opened prosecution for both of the ’417 and ’694 applications by filing

  Requests for Continued Examination, including a large number of amendments to the claims in

  each application. In the ’417 application, Mr. Horie amended 16 of the previously allowed 20

  claims and added 8 new claims. In the ’694 application, Mr. Horie amended 20 of previously

  allowed 28 claims and added 1 new claim.

         106.    These amendments significantly changed the claim language and scope of the

  ’417 and ’694 applications.

         107.    As an example, independent claims 1 and 12 of the ’417 application and

  independent claim 1 of the ’694 application were amended to include a feature of a sensing

  operation that when “performed in the body fluid mode [is] different, at least partially, from the

  sensing operation performed in the measuring mode.” This feature was neither present in the

  claims of the ’417 application as allowed on March 19, 2019 nor present in the claims of the

  ’694 application as allowed on April 17, 2019. These patent claims are also materially different

  from the patent claims of the ’746 patent that Sysmex initially asserted but later withdrew in the

  First Delaware Action.

         108.    As another example, independent claim 19 of the ’417 application, dependent

  claims 3-6 and 18 of the ’417 application, and dependent claim 17 of the ’694 application were

  amended to include a feature of “automatically initiating” a pre-washing process. This feature

  was neither present in the claims of the ’417 application as allowed on March 19, 2019 nor

  present in the claims of the ’694 application as allowed on April 17, 2019.

         109.    Mr. Horie submitted these claim amendments and new claims after he and/or

  others under his supervision had access to confidential information for the DxH products,



                                                  46
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 110 of 122 PageID #:
                                    7219



  including technical information designated by BCI as “Highly Confidential - Attorney's Eyes

  Only” and/or “Highly Confidential - Source Code,” through discovery in the Illinois Action. On

  information and belief, Sysmex used Mr. Horie to obtain patents that could cover the features of

  the DxH products as part of its plan to initiate a retaliatory patent infringement action against

  BCI.

         110.    Mr. Horie, along with the other Brinks attorneys, understood the Protective

  Order’s prohibition against misuse of BCI’s confidential, proprietary, and trade secret

  information, including the information designated as “Highly Confidential – Source Code.”

  Sysmex, through the actions of Mr. Horie, breached the Protective Order at least because it

  appropriated BCI’s trade secret information, e.g., source code, for a purpose unrelated to its

  defense in the Illinois Action.

         111.    The USTPO mailed a new Notice of Allowance for the ’694 application on June

  27, 2019, and a new Notice of Allowance for the ’417 application on July 10, 2019. Sysmex

  promptly paid the issue fees.

         112.    The Asserted Patents issued from the ’417 and ’697 applications on September 3,

  2019 without further claim amendments. The Asserted Patents misappropriated the source code

  information and/or other highly confidential information that Brinks received from BCI in the

  Illinois Action.

         113.    On the same day that the Asserted Patents issued, Sysmex filed the present action

  against BCI, claiming that the DxH products infringe the Asserted Patents. Sysmex’s

  promptness in the filing of the present action, at the very least, indicates an eagerness to pursue a

  retaliatory patent infringement suit against BCI.




                                                   47
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 111 of 122 PageID #:
                                    7220



                             Continued Breach of the Protective Order

         114.    After the issuance of the Asserted Patents, Mr. Horie has continued to file and

  prosecute patent applications on behalf of Sysmex. BCI is unaware of any restriction in Mr.

  Horie’s access to BCI’s confidential, proprietary, and trade secret information since the issuance

  of the Asserted Patents. Nor is BCI aware of any measure taken by Sysmex or Brinks to enforce

  the prosecution bar of the Protective Order against Mr. Horie.

         115.    Since the entry of the Protective Order in July 2018 for the Illinois Action in the

  Southern District Court of Florida, Mr. Horie has prosecuted at least 50 patent applications for

  Sysmex, including the Asserted Patent applications. A list of presently known Sysmex patent

  applications that Mr. Horie has prosecuted since July 2018 is attached as Exhibit 4.

         116.    The subject matter of many of these applications relates to the field of invention

  of the ’012 patent.

         117.    Mr. Horie’s prosecution of these applications is a violation of at least the

  prosecution bar of the Protective Order.

         118.    In January 2021, BCI took the deposition of Mr. Horie. During the deposition,

  Mr. Horie did not dispute that (1)                                                            ; (2)

                                                                                ; and (3)



                                         First Counterclaim

                        (Declaration of Non-Infringement of the ’350 Patent)


         57.119.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-56118.




                                                  48
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 112 of 122 PageID #:
                                    7221



         58.120.         A present, genuine, and justiciable controversy exists between BCI and

  Counterclaim-Defendants regarding, inter alia, the issue of whether BCI’s hematology analyzers

  would infringe any valid or enforceable claim of the ’350 Patent.

         59.121.         The manufacture, use, offer for sale, or sale of any BCI hematology

  analyzer does not infringe, and has never infringed, any valid and enforceable claim of the ’350

  Patent, either directly, contributorily or by inducement, literally or by equivalents.

         60.122.         BCI is entitled to a judicial determination and declaration that it does not

  infringe any valid, non-abandoned and enforceable claim of the ’350 Patent.

                                         Second Counterclaim

                       (Declaration of Non-Infringement of the ’351 Patent)

         61.123.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-60122.

         62.124.         A present, genuine, and justiciable controversy exists between BCI and

  Counterclaim-Defendants regarding, inter alia, the issue of whether BCI's hematology analyzers

  would infringe any valid or enforceable claim of the ’351 Patent.

         63.125.         The manufacture, use, offer for sale, or sale of any BCI hematology

  analyzer does not infringe, and has never infringed, any valid and enforceable claim of the ’351

  Patent, either directly, contributorily or by inducement, literally or by equivalents.

         64.126.         BCI is entitled to a judicial determination and declaration that it does not

  infringe any valid, non-abandoned and enforceable claim of the ’351 Patent.




                                                   49
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 113 of 122 PageID #:
                                    7222



                                         Third Counterclaim

                            (Declaration of Invalidity of the ’350 Patent)

         65.127.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-64126.

         66.128.         A present, genuine, and justiciable controversy exists between BCI and

  Counterclaim-Defendants regarding, inter alia, the invalidity of the ’350 Patent.

         67.129.         The claims of the ’350 Patent are invalid, in whole or in part, for failure to

  satisfy one or more of the requirements of U.S.C. Title 35, including, without limitation, §§ 101,

  102, 103, and 112 thereof.

         68.130.         The claims of the ’350 Patent are invalid for double patenting.

         69.131.         BCI is entitled to a judicial determination and declaration that the claims

  of the ’350 Patent are invalid.

                                        Fourth Counterclaim

                            (Declaration of Invalidity of the ’351 Patent)

         70.132.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-69131.

         71.133.         A present, genuine, and justiciable controversy exists between BCI and

  Counterclaim-Defendants regarding, inter alia, the invalidity of the ’351 Patent.

         72.134.         The claims of the ’351 Patent are invalid, in whole or in part, for failure to

  satisfy one or more of the requirements of U.S.C. Title 35, including, without limitation, §§ 101,

  102, 103, and 112 thereof.

         73.135.         The claims of the ’351 Patent are invalid for double patenting.




                                                   50
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 114 of 122 PageID #:
                                    7223



         74.136.         BCI is entitled to a judicial determination and declaration that the claims

  of the ’351 Patent are invalid.

                                         Fifth Counterclaim

                                        (Inequitable Conduct)

         75.137.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-74136.

         76.138.         Based on Plaintiffs’ filing of this lawsuit and BCI’s denial of Plaintiffs’

  allegations, an actual controversy has arisen and now exists between BCI and Plaintiffs as to the

  enforceability of the ’350 and ’351 Patents.

         77.139.         As described above, at least one inventor and at least one prosecuting

  patent attorney concealed material information from the United States Patent and Trademark

  Office (“USPTO”) during prosecution of the Asserted Patents. Such at least one inventor and at

  least one prosecuting patent attorney concealed material information with an intent to deceive the

  USPTO.

         78.140.         The ’350 Patent and ’351 Patent are unenforceable due to inequitable

  conduct by such at least one inventor and at least one prosecuting patent attorney.

                                         Sixth Counterclaim

                      (The Defend Trade Secrets Act, 18 U.S.C. § 1831, et seq.)

         141.    BCI realleges and incorporates by reference its allegations in the preceding

  paragraphs 1-140.

         142.    This cause of action arises under the Defend Trade Secrets Act, U.S.C. § 1836 et

  seq.




                                                   51
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 115 of 122 PageID #:
                                    7224



         143.    The Defend Trade Secrets Act defines “trade secret” as any “form and type[] of

  financial, business, scientific, technical, economic, or engineering information, including

  patterns, plans, compilations, program devices, formulas, designs, prototypes, methods,

  techniques, processes, procedures, programs, or codes, whether tangible or intangible, and

  whether or how stored, compiled, or memorialized physically, electronically, graphically,

  photographically, or in writing.” 18 U.S.C. § 1839(3).

         144.    At least BCI’s information that is designated as “Highly Confidential – Source

  Code” in the Illinois Action, including the DxH source code, is a trade secret as defined by the

  Defend Trade Secrets Act.

         145.    This information is not generally known or readily ascertainable by the public.

  As detailed above, BCI has taken reasonable and affirmative steps to keep the information secret,

  including, but not limited to, (1) having Sysmex agree to the Protective Order before producing

  any documents in the Illinois Action; (2) requiring that Sysmex limit the disclosure of BCI’s

  information designated as “Highly Confidential – Source Code” to only a limited number of

  individuals; (3) requiring that Sysmex limit the disclosure of BCI’s information designated as

  “Highly Confidential – Source Code” to only purposes related to the Illinois Action and not for

  any other purposes; (4) requiring that Sysmex’s counsel refrain from prosecuting any patent

  applications relating to the field of invention as the ’012 patent when counsel has access to

  information designated as “Highly Confidential – Source Code;” and (5) restricting levels of

  access to its DxH source code by individuals within BCI.

         146.    BCI’s information designated as “Highly Confidential – Source Code” derives

  independent economic value from maintaining its secrecy. The source code for the DxH

  products relates to their operations and controls and contains the software design. Keeping this



                                                  52
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 116 of 122 PageID #:
                                    7225



  information secret from the public prevents BCI’s competitors from replicating or stealing the

  source code, which enables BCI to maintain its competitive edge in the U.S. and global market

  for diagnostics and biomedical research and testing equipment.

         147.    At all times relevant to this claim, and pursuant to the Protective Order, Sysmex,

  through Brinks, had a legal duty to maintain the secrecy of the information designated as “Highly

  Confidential – Source Code” and to limit its use to only the purposes permitted under the

  Protective Order and not for any other purposes such as patent prosecution.

         148.    Despite its legal duty, Sysmex, through Brinks and Mr. Horie, used at least BCI’s

  information designated as “Highly Confidential – Source Code” to prosecute the ’417 and ’694

  applications from which the Asserted Patents issued.

         149.    Sysmex, through Brinks and Mr. Horie, has misappropriated BCI’s trade secrets.

         150.    Sysmex’s conduct was malicious, deliberate, and willful.

         151.    BCI has been damaged by Sysmex’s misappropriation of trade secrets at least

  because it has been forced to spend its monetary resources in defending against the present

  patent infringement action that, but for Sysmex’s misappropriation of BCI’s trade secrets, could

  not have been brought by Sysmex.

         152.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(B)(i) and (ii),

  BCI is entitled to an award of monetary damages.

         153.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(C), BCI is

  entitled to exemplary damages.

         154.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(D), BCI is

  entitled to reasonable attorneys’ fees.

                                        Seventh Counterclaim



                                                  53
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 117 of 122 PageID #:
                                    7226



                                        (Breach of Contract)

         155.     BCI realleges and incorporates by reference its allegations in the preceding

  paragraphs 1-154.

         156.     The Protective Order is a valid and enforceable contract between BCI and

  Sysmex.

         157.     The Protective Order is supported by valuable consideration, including, but not

  limited to, BCI’s agreement to maintain the confidentiality of any of Sysmex’s information

  designated as “Confidential,” “Highly Confidential Information – Attorney’s Eyes Only,” and

  “Highly Confidential Information – Source Code.”

         158.     BCI has duly performed all of the terms, conditions, and covenants required to be

  performed under the Protective Order, to the extent those obligations have not otherwise been

  excused, prevented, and/or waived by Sysmex.

         159.     Sysmex, through its counsel and Mr. Horie, obtained, received, had access to,

  and/or otherwise learned, in whole or in part, BCI’s technical information designated as

  “Confidential,” “Highly Confidential – Attorney’s Eyes Only” and “Highly Confidential –

  Source Code.”

         160.     Sysmex, through its counsel and Mr. Horie, has breached Paragraph 4(a) of the

  Protective Order at least by using BCI’s information designated as “Confidential,” “Highly

  Confidential – Attorney’s Eyes Only” and “Highly Confidential – Source Code” in the

  prosecution of the ’417 and ’694 applications from which the Asserted Patents issued.

         161.     Sysmex, through its counsel and Mr. Horie, breached Paragraph 10 of the

  Protective Order at least by preparing, prosecuting, supervising, or assisting in the preparation or

  prosecution of one or more patent applications pertaining to the field of the invention of the ’012



                                                   54
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 118 of 122 PageID #:
                                    7227



  patent, including the ’417 and ’694 applications from which the Asserted Patents issued.

  Sysmex’s prosecution of the ’417 and ’694 applications, through its counsel and Mr. Horie,

  occurred after or while obtaining, receiving, having access to, and/or otherwise learning, in

  whole or in part, BCI’s technical information designated as “Confidential,” “Highly Confidential

  – Attorney’s Eyes Only” and “Highly Confidential – Source Code.”

         162.    As a direct and proximate result of the breach, BCI has suffered and continues to

  suffer harm, including the expenditures that it has incurred in defending against the present

  patent infringement action that, but for Sysmex’s breach of the Protective Order, could not have

  been brought by Sysmex.

                                       PRAYER FOR RELIEF

         WHEREFORE, BCI prays that the Court enter judgment in its favor and against

  Counterclaim-Defendants as follows:

         a.      Dismissing the Complaint with prejudice and entering a judgment in BCI and

  against Plaintiffs/Counterclaim-Defendants;

         b.      Denying each request for relief made by Plaintiffs.

         c.      Declaring that BCI has not infringed, contributed to the infringement of, or

  induced others to infringe, either directly or indirectly, any valid claims of the ’350 Patent and

  the ’351 Patent;

         d.      Declaring that the claims of the ’350 Patent and the ’351 Patent are invalid;

         e.      Declaring that the ’350 Patent and the ’351 Patent are unenforceable due to the

  inequitable conduct of Sysmex and/or its agents before the U.S. Patent & Trademark Office;

         f.      Declaring that Sysmex has violated the Defend Trade Secrets Act due to its

  misappropriation of BCI’s trade secrets;


                                                   55
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 119 of 122 PageID #:
                                    7228



         g.      Declaring that Sysmex has breached the Protective Order;

         h.      Declaring this case is exceptional and awarding BCI its attorneys’ fees pursuant to

  35 U.S.C. § 285;

         gi.     Awarding BCI monetary damages due to Sysmex’s violation of the Defend Trade

  Secrets Act and Sysmex’s breach of the Protective Order;

         j.      Declaring that BCI’s trade secrets have been maliciously and willfully

  misappropriated by Sysmex and awarding exemplary damages and reasonable attorneys’ fees

  pursuant to the Defend Trade Secrets Act, 18 U.S.C. §§ 1836(b)(3)(C) and (D);

         k.      Declaring that Sysmex is an involuntary trustee of the subject matter disclosed

  and claimed in the Asserted Patents in constructive trust for the benefit of BCI;

         l.      Awarding BCI its costs and expenses in defending against Plaintiff’s claims; and

         hm.     Awarding such other and further relief as this Court may deem just and proper.




                                   DEMAND FOR JURY TRIAL

         Defendant BCI hereby demands trial by jury in this action.




                                                  56
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 120 of 122 PageID #:
                                    7229



                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                            /s/ Steven W. LeeMelanie K. Sharp
                                         ____________________________________________
                                         Melanie K. Sharp (No. 2501)
                                         James L. Higgins (No. 5021)
                                         Steven W. Lee (No. 6676)
                                         1000 North King Street
                                         Wilmington, DE 19801
                                         (302) 571-6600
                                         msharp@ycst.com
                                         jhiggins@ycst.com
                                         slee@ycst.com

                                         LEYDIG, VOIT & MAYER, LTD
                                         David M. Airan
                                         Wesley O. Mueller
                                         Nicole E. Kopinski
                                         Aaron R. Feigelson
                                         Wallace H. Feng
                                         Two Prudential Plaza
                                         180 N. Stetson Ave., Suite 4900
                                         Chicago, IL 60601-6745
                                         (312) 616-5600
  Dated: October 1, 2020April 09, 2021
                                         Attorneys for Beckman Coulter, Inc.




                                                 57
Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 121 of 122 PageID #:
                                    7230



                                  CERTIFICATE OF SERVICE

         I, Steven W. LeeMelanie K. Sharp, Esquire, hereby certify that on October 1, 2020,April

  09, 2021 I caused to be electronically filed a true and correct copy of First Amended Answer and

  Counterclaims of Defendant Beckman Coulter, Inc. with the Clerk of the Court using CM/ECF,

  which will send notification to the following counsel of record:

   Kelly E. Farnan
   Renée Mosley Delcollo
   Richards, Layton & Finger, P.A.
   One Rodney Square
   920 North King Street
   Wilmington, DE 19801
   farnan@rlf.com
   delcollo@rlf.com

         I further certify that on October 1, 2020,April 09, 2021, I caused a copy of the foregoing

  document to be served on the above-listed counsel of record and on the following non-registered

  participants in the manner indicated:

  BY E-MAIL:
   James R. Sobieraj
   Robert S. Mallin
   Joshua James
   Andrea L. Shoffstall
   Daniel A. Parrish
   Brinks Gilson & Lione
   455 N. Cityfront Plaza Drive
   NBC Tower – Suite 3600
   Chicago, IL 60611
   jsobieraj@brinksgilson.com
   rmallin@brinksgilson.com
   jjames@brinksgilson.com
   ashoffstall@brinksgilson.com


                                                 /s/ Steven W. Lee Melanie K. Sharp
                                          ___________________________________________
                                          Steven W. LeeMelanie K. Sharp (No. 66762501)



                                                  58
      Case 1:19-cv-01642-RGA-CJB Document 248 Filed 04/21/21 Page 122 of 122 PageID #:
                                          7231



                                            CERTIFICATE OF SERVICE

                   I, Melanie K. Sharp, Esquire, hereby certify that on April 12, 2021, I caused to be

         electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

         using CM/ECF, which will send notification to the following counsel of record:

             Kelly E. Farnan
             Renée Mosley Delcollo
             Richards, Layton & Finger, P.A.
             One Rodney Square
             920 North King Street
             Wilmington, DE 19801
             farnan@rlf.com
             delcollo@rlf.com

                   I further certify that on April 12, 2021, I caused a copy of the foregoing document to be

         served on the above-listed counsel of record and on the following non-registered participants in

         the manner indicated:

         BY E-MAIL:
             James R. Sobieraj
             Robert S. Mallin
             Joshua James
             Daniel Parrish
             Brinks Gilson & Lione
             455 N. Cityfront Plaza Drive
             NBC Tower – Suite 3600
             Chicago, IL 60611
             jsobieraj@brinksgilson.com
             rmallin@brinksgilson.com
             jjames@brinksgilson.com
             dparrish@brinksgilson.com


                                                       /s/ Melanie K. Sharp
                                                 ___________________________________________
                                                 Melanie K. Sharp (No. 2501)




27980191.1
